EXHIBIT 10.27

 
Master Contribution and Sale Agreement
 

--------------------------------------------------------------------------------

 
Today the fourteenth day of July 2010
 
-14.07.2010 -
 
appeared before me, the undersigned
 
Prof. Dr. Dieter Mayer
 
Notary Public
 
with office in Pacellistraße 14, D-80333 Mϋnchen, Germany,
 
1.      Mr.Mark Alan Stach, born on 16.12.1961,
with business address at 50E. River Center Blvd. Covington, KY 41012-0391,
U.S.A. acting not in his own behalf but with the provisio of subsequent approval
(vorbehaltlich Genehmigung), whereby the approval is seen as communicated and
legally effective as of receipt by the notary public, for
 
a.
Ashland Inc.
seated in Covington, KY 41012-0391, U.S.A.,
business address: 50E. River Center Blvd. Covington,
KY 41012-0391, U.S.A.,
 
b.
Ashland Internaetional Holdings Inc.
seated in Sitz in Covington, KY 41012-0391, U.S.A.,
business address: 50E. River Center Blvd. Covington, KY 41012-0391, U.S.A.,
 
2.   Mr. Dr. Ulrich Mϋller, born on 10.06.1963,
with business address at Lenbachplatz 6, 80333 Munich, acting not in his own
behalf but with the provisio of subsequent approval
(vorbehaltlich Genehmigung), whereby the approval is seen as communicated and
legally effective as of receipt by the notary public, for
 
 
 
 
 
 
 
Sud-Chemie Aktiengesellschaft,
seated in Mϋnchen,
business address: Lenbachplatz 6, 80333 Munich,
(Commercial Register Munich, HRB 1019)
 
 
3.         Mr. Thiemo Heinzen, born on 16.10.1965,
with business address at Lenbachpiatz 6, 80333 Munich, acting not in his own
behalf but with the provisio of subsequent approval (vorbehaltlich Genehmigung),
whereby the approval is seen as communicated and legally effective as of receipt
by the notary public, for
 
 
Ashland-Sudchemie-Kernfest GmbH,
seated in Hilden,
business address: Reisholzstraße 16-18, 40721 Hilden,
(Commercial Register Dϋsseldorf, HRB 44968)
 
4.         Mr. Markus Born, born on 07.05.1970,
with business address at Lenbachpiatz 6, 80333 Munich, acting not in his own
behalf but with the provisio of subsequent approval (vorbehaltlich Genehmigung),
whereby the approval is seen as communicated and legally effective as of receipt
by the notary public, for
 
Tecpro Holding Corporation Inc.,
seated in DE 19801 Wilmington, U.S.A.,
business address: Corporation Trust Centre, 1209 Orange Street,
DE 19803 Wilmington, U.S.A.
 
The persons appearing identified themselves through presentation of their photo
identity papers.
 
 
The persons appearing requested this Deed to be recorded in the English
language. The officiating Notary Public, who has sufficient command of the
English language, ascertained that the persons appearing also have sufficient
command of the English language. After having been instructed by the officiating
 
 
 
 
 
Notary Public, the persons appearing waived the right to obtain the assistance
of a sworn interpreter and the right to obtain a certified translation of this
Deed.
 
 
The officiating Notary Public pointed out that, before the recording, he was
required to ask each of those persons appearing whether he or any of his
partners had already been or was presently active, outside of an official
capacity, in the following recorded matter. Those appearing declared that this
was not the case.
 
 
The persons appearing requested notarization of the following:
 
On July 13th and 14th, 2010 in order to facilitate the notarization of this
Agreement all appendixes referring to the following have been notarized
separately by the officiating notary public Prof. Dr. Dieter Mayer in Munich,
Role of Deeds No. M 1539/2010 (the "Reference Deed"). Reference is made to the
Reference Deed according to section 13 a BeurkG. The Parties declare that the
Reference Deed - the original of which was available during the notarization -
is well known to them. They waive their right to nave the Reference Deed being
read aloud by the officiating notary public as well as their right to have the
Reference Deed being attached to this deed.
 
 
The Parties hereby approve (genehmigen) the Reference Deed and explicitly enter
the agreements that are part of the Reference Deed as defined below.

 
 
 
 

 
MASTER CONTRIBUTION AND SALE AGREEMENT






by and among




ASHLAND INC.


and


Ashland International Holdings, Inc.


and


Süd-Chemie Aktiengesellschaft


and


Tecpro Holding Corporation Inc.


and


Ashland-Südchemie-Kernfest GmbH

 
 
 
 


 
TABLE OF CONTENTS

 
Page



ARTICLE I DEFINITIONS
12
ARTICLE II TRANSFERRED BUSINESS ASSETS
22
 
Section 2.1
Ashland Transferred Business Assets
22
 
Section 2.2
SC Transferred Business Assets
26
 
Section 2.3
Transferor and Transferors
28
 
Section 2.4
Transferee and Transferees
28
 
Section 2.5
Sale and Transfer
28
ARTICLE III SCOPE OF CARVE-OUT BUSINESS
28
 
Section 3.1
General Scope of Carve-Out Business
28
 
Section 3.2
Transferred Assets
29
 
Section 3.3
Accounting Documentation
31
 
Section 3.4
Licensed Intellectual Property Rights
32
 
Section 3.5
Assumed Liabilities
32
 
Section 3.6
Assumed Agreements
32
 
Section 3.7
Carve-Out Employees
33
 
Section 3.8
Further Business Items
34
 
Section 3.9
Excluded Further Business Items
34
ARTICLE IV CONTRIBUTIONS, SALE AND TRANSFERS
34
 
Section 4.1
Local Contribution or Sale Agreements
34
 
Section 4.2
Transfer by Ashland
35
 
Section 4.3
Transfer by SC
36
 
Section 4.4
Transfer of Non-Current Assets
36
ARTICLE V TRANSFER PROVISIONS
37
 
Section 5.1
Form of Local Contribution or Sale Agreements
37
 
Section 5.2
Relationship between Local Contribution or Sale Agreements
and this Agreement
38
 
Section 5.3
Exclusion of Further Claims
38
 
Section 5.4
Passing of Risk and Benefits
38
 
Section 5.5
Licensing of Licensed Intellectual Property Rights
38
  Section 5.6 Commercial Records 
40
 
Section 5.7
Assumption of Liabilities
40
 
Section 5.8
Assumption of Agreements
40
 
Section 5.9
Transfer, Termination and Rehiring of Carve-Out
Employees; Reasonable Efforts
42

 
 
 
II
 
 

 
Section 5.10
Treatment of Claims of Transferred Companies
45
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF ASHLAND AND SC
45
 
Section 6.1
Organization
46
 
Section 6.2
Authority; Binding Agreement
46
 
Section 6.3
No Insolvency
46
 
Section 6.4
Consents and Approvals; No Violations
46
 
Section 6.5
Ownership of Assets; Good Title Conveyed
47
 
Section 6.6
Condition of Assets
47
 
Section 6.7
Transferred Companies
48
 
Section 6.8
Accounting Statements
49
 
Section 6.9
Books and Records
51
 
Section 6.10
Accounts Receivable, Inventory
51
 
Section 6.11
Disputed Accounts Payable
51
 
Section 6.12
Absence of Certain Changes
52
 
Section 6.13
Real Property
53
 
Section 6.14
Leases
55
 
Section 6.15
Plant and Equipment
55
 
Section 6.16
Environmental Matters
55
 
Section 6.17
Material Agreements
56
 
Section 6.18
Suppliers
59
 
Section 6.19
Licenses
59
 
Section 6.20
Insurance
60
 
Section 6.21
Litigation; Product Liability
60
 
Section 6.22
Compliance with Laws
60
 
Section 6.23
Employees
62
 
Section 6.24
Individual and Collective Labor Matters
63
 
Section 6.25
Tax Matters
64
 
Section 6.26
Intellectual Property
66
 
Section 6.27
Brokers or Finders
67
 
Section 6.28
Currency Conversion
67
ARTICLE VII REMEDIES FOR BREACH OF WARRANTY AND LIMITATIONS
67
 
Section 7.1
Breach
67
 
Section 7.2
Exclusion of Claims for Breach
68
 
Section 7.3
De Minimis Amount; Deductible; Cap
68
 
Section 7.4
Time Limitations
69
ARTICLE VIII FURTHER INDEMNIFICATIONS
69

 
 
 
II
 
 

 
Section 8.1
Indemnification for Excluded Liabilities
69
 
Section 8.2
Environmental Indemnification
70
 
Section 8.3
Taxes
74
 
Section 8.4
Special Indemnifications
78
 
Section 8.5
Missing/Invalid Permits
81
 
Section 8.6
Claim against Parent Companies
81
 
Section 8.7
No "Double Dip"
81
 
Section 8.8
ASK's Indemnification
81
ARTICLE IX PROVISIONS PERTAINING TO BOTH REMEDIES
FOR BREACH AND INDEMNIFICATIONS
82
 
Section 9.1
Procedures
82
 
Section 9.2
Sole and Exclusive Remedies
83
 
Section 9.3
Waiver of Punitive and Consequential Damages
83
 
Section 9.4
General
84
ARTICLE X TERMINATION OF ASHLAND GROUP FINANCING
85
 
Section 10.1
Profit Distribution
85
ARTICLE XI TERMINATION OF SC GROUP FINANCING
85
 
Section 11.1
Profit Distribution
85
 
Section 11.2
Termination of Profit and Loss Transfer Agreements
85
 
Section 11.3
Settlement of SC Cash Pool Agreements
87
 
Section 11.4
Termination of Shareholder Loans
87
 
Section 11.5
Payments
87
ARTICLE XII MISCELLANEOUS
88
 
Section 12.1
Miscellaneous
88
 
Section 12.2
Survival of Rights and Obligations in case of
a Change of Control
88



 
III
 
 
LIST OF EXHIBITS
Page

 
Exhibit 1.1-1(a)
SC Domain Names
13
Exhibit 1.1-1(b)
Ashland Domain Names
13
Exhibit 1.1-2(a)
SC Patents
18
Exhibit 1.1-2(b)
Ashland Patents
18
Exhibit 1.1-3
Permitted Encumbrance
19
Exhibit 1.1-4(a)
SC Trademarks
21
Exhibit 1.1-4(b)
Ashland Trademarks
21
Exhibit 1.1-5(a)
SC Utility Models
22
Exhibit 1.1-5(b)
Ashland Utility Models
22
Exhibit 3.2(a)(i)
Transferred Real Estate
29
Exhibit 3.2(a)(iv)
Documents of Assignment for Transferred IP Rights
30
Exhibit 3.4
Form License Agreement (Use of Licensed IP)
32
Exhibit 3.6(c)(iv)
List of Specifically Excluded Agreements
33
Exhibit 4.2(a)
Non-Current Asset Listing of Ashland Canada Business
35
Exhibit 4.2(b)
Non-Current Asset Listing of Ashland China Business
35
Exhibit 4.2(c)
Non-Current Asset Listing of Ashland India Business
35
Exhibit 4.2(d)
Non-Current Asset Listing of Ashland Italy Business
35
Exhibit 4.2(e)
Non-Current Asset Listing of Ashland Mexico Business
35
Exhibit 4.2(f)
Non-Current Asset Listing of Ashland Pacific Business
35
Exhibit 4.2(g)
Non-Current Asset Listing of Ashland UK Business
35
Exhibit 4.2(h)
Non-Current Asset Listing of Ashland US Business
35
Exhibit 4.2(i)
Listing of Rep. Office Ashland Russia Business
36
Exhibit 4.3
Non-Current Asset Listing of SC China Business
36
Exhibit 5.1-1
Form of Asset Contribution or Sale Agreement
38
Exhibit 5.1-2
Form of Share Contribution or Sale Agreement
38
Exhibit 5.5(b)
Form of Back License Agreement
39
Exhibit 5.9(a)-1
Business Employees as of Signing Date
42
Exhibit 5.9(a)-2
Employees Eligible for Ashland Plan
43
Exhibit 5.9(a)-3
Ashland's Severance Policy
43
Exhibit 8.2(a)
Known Contamination
70



 
IV
 
 


 
LIST OF SCHEDULES

 
Page

Schedule 6.1
Organization Disclosures
46
Schedule 6.7(a)
Shareholding Disclosures
48
Schedule 6.8(a)
Management Accounts
49
Schedule 6.8(b)
Carve-Out Statements
49
Schedule 6.8(c)
Individual Financial Statements
50
Schedule 6.11
Disputed Accounts Payable
51
Schedule 6.12
Material Changes
52
Schedule 6.13(a)-1
Transferred Real Property
53
Schedule 6.13(a)-2
Proceedings, Claims, etc. affecting Transferred Real Property
53
Schedule 6.13(b)
Transferred Real Property Ownership Disclosures
54
Schedule 6.13(c)
Transferred Real Property Approvals Disclosures
54
Schedule 6.13(d)
Real Estate Lease Agreements
54
Schedule 6.14
Leases
55
Schedule 6.16(b)
Environmental Disclosures
55
Schedule 6.16(c)
Environmental Claim
56
Schedule 6.16(d)
Materials of Environmental Concern Disclosures
56
Schedule 6.16(f)
Environmental Assessment / Remediation Requirements
56
Schedule 6.17(a)
Material Agreements
56
Schedule 6.17(b)
Material Agreements Disclosures
59
Schedule 6.21(b)
Product Defects Disclosure
60
Schedule 6.22(a)
Non-Compliance with Laws Disclosure
60
Schedule 6.22(d)-1
Missing Permits Disclosure
61
Schedule 6.22(d)-2
Invalid, challenged, etc. Permits
61
Schedule 6.22(e)
Public Subsidies
61
Schedule 6.23(a)
Material Employees
62
Schedule 6.23(b)
Material Personnel Contracts Disclosures
62
Schedule 6.23(c)-1
List of Transferred Plans
62
Schedule 6.23(c)-2
List of Excepted Plans
62
Schedule 6.23(d)
Collective Agreements
63
Schedule 6.23(e)
Key Employees
63
Schedule 6.24(a)
Labor Disputes
63
Schedule 6.24(c)
Labor Disclosures
64
Schedule 6.25(a)
Contested Taxes
64
Schedule 6.25(d)
Tax Rulings / Agreements with Tax Authorities
65
Schedule 6.25(i)
Challenged Tax Carry Forwards
65
Schedule 6.26(b)
IP Registration Disclosures
66
Schedule 6.26(d)-1
IP Infringement by Third Parties Dislcosures
66
Schedule 6.26(d)-2
IP Infringement Disclosures
66
Schedule 6.26(e)
Missing Consents affecting IP
67
Schedule 6.26(f)
IP Consents / Arrangements
67

 
 
 
Index of Defined Terms

 
V
 
 



Accounting Documentation
22
Affiliate
2
Agreement
1
AIHI
1
ALIP
16
AMSC
17
AMSC Shares
17
AMSC Shares Purchase Obligation
27
Ancillary Agreements
2
ASAV
1
ASAV Ashland Shares
13
ASAV SC Shares
17
AS-Group
2
Ashland
1
Ashland Business
2
Ashland Canada
15
Ashland Canada Business
15
Ashland Carve-Out Business
16
Ashland China
15
Ashland China Business
15
Ashland China Holding
15
Ashland China Holding Business
15
Ashland Iberia
14
Ashland Iberia Shares
14
Ashland India
15
Ashland India Business
15
Ashland Italy
15
Ashland Italy Business
15
Ashland Japan
13
Ashland Japan Shares
13
Ashland Korea
14
Ashland Korea Shares
14
Ashland Mexico
15
Ashland Mexico Business
15
Ashland Non-Current Asset Listings
25
Ashland Operating China Business
15
Ashland Pacific
15
Ashland Pacific Business
16
Ashland Portugal
14
Ashland Portugal Shares
14
Ashland Resinas
13
Ashland Resinas Shares
13
Ashland Tax Contest Control Notice
69
Ashland Transferred Business Assets
13
Ashland Transferred Companies
14

 
 
 
VI
 
 
Ashland Transferred Shares
14
Ashland UK
16
Ashland UK Business
16
Ashland US Business
16
Ashland Warranties
36
ASK
1
Asset Transferee
18
Asset Transferees
18
Asset Transferor
18
Asset Transferors
18
Assumed Agreements
23
Assumed Liabilities
2
Basket Amount
60
Breach
59
Business
6
Business Day
3
Business Employees
33
Cap
60
Carve-Out  Employees
24
Carve-Out Business
3
Carve-Out Statements
40
Cash Pool Participants
80
Cash Pool Termination Date
80
Claimant
62
Cleanup
3
Closing
3
Closing Date
3
Code
3
Collective Agreements
54
Commercial and Technical Records
20
Copyrights
3
Data Room
3
De Minimis Amount
60
Displaced Employee
35
Domain Names
3
Employee Eligible for Ashland Plan
33
Employee Notification
34
Encumbrance
4
Environmental Claim
4
Environmental Laws
4
Environmental Loss
4
ERISA
4
ERISA Affiliate
5
Excluded Agreements
23
Excluded Assets
21
Excluded Further Business Items
24

 
 
VII
 
 
 
Excluded Liabilities
5
Further Business Items
24
GAAP
5
Global Business Plan
6
Governmental Entity
6
Group
6
Group Companies
6
Group-Owned Intellectual Property Rights
30
HITECH
17
HITECH Shares
17
IFRS
6
Individual Financial Statements
41
Insurance Policies
51
Kemen Manguitos
14
Kemen Manguitos Shares
14
Key Employee Contracts
54
Key Employees
54
Know-how
6
Knowledge of Ashland, SC or a Transferor
6
Law
6
Leases
46
Liabilities
6
License Agreements
7
Licensed Copyrights
7
Licensed Information Technology
7
Licensed Intellectual Property Rights
7
Licensed Know-how
7
Licensed Patents
7
Licensed Personal Rights
7
Licensed Trademarks
8
Licensed Utility Models
8
Local Closing Date
8
Local Contribution or Sale Agreements
28
Loss
8
Losses
8
Management Accounts
40
Master Formation Agreement
8
Material Agreements
48
Material Change
43
Material Employees
53
Material Personnel Contracts
53
Materials of Environmental Concern
8
Neutral Environmental Expert
63
New Agreement
33
New Ashland Plan
33
Non-Current Asset Listings
27

 
 
 
VIII
 
 
Ordinary Disposed Fixed Assets
27
Parties
1
Party
1
Patents
8
Payment Date
81
Permits
8
Permitted Encumbrance
9
Person
9
Personal Rights
9
Plan
9
Pre-Closing Periods
10
Public Subsidies
53
Real Estate Lease Agreement
46
Real Property
10
Remedial Measures
62
Remediation Standard
10
Rep. Office Ashland Russia Business
16
Responding Party
62
SC
1
SC Business
10
SC Carve-Out Business
18
SC Cash Pool
80
SC Cash Pool Agreement
80
SC CHI
18
SC China Business
18
SC Non-Current Asset Listings
26
SC Tax Contest Control Notice
69
SC Transferred Business Assets
16
SC Transferred Companies
18
SC Transferred Shares
18
SC Warranties
36
SCF
10
Separation
33
Share Transferee
18
Share Transferees
18
Share Transferor
18
Share Transferors
18
Shareholders' Agreement
10
Signing Date
10
SKW
17
SKW Profit and Loss Transfer Agreement
79
SKW Shares
17
Straddle Period
10
Tax Authority or Tax Authorities
11
Tax Claim Notice
68
Tax Contest
68

 
 
 
IX
 
 
Tax or Taxes
10
Tax Payables
66
Tax Refund
67
Tax Return or Tax Returns
11
Tax Sharing Agreement
11
TECPRO
18
Tecpro Holding
1
TECPRO Shares
18
Third-Party Claim
75
Trademarks
11
Transferee
19
Transferees
19
Transferor
18
Transferor Parts
32
Transferors
18
Transferred Assets
19
Transferred Business
11
Transferred Business Assets
19
Transferred Companies
18
Transferred Employee
34
Transferred Information Technology
12
Transferred Intellectual Property Rights
12
Transferred Liabilities
12
Transferred Plans
54
Transferred Real Property
45
Transferred Shares
18
US Carve-Out Employee
33
US Limited Partnership
2
WD
17
WD Profit and Loss Transfer Agreement
78
WD Shares
17


 
X
 
 

MASTER CONTRIBUTION AND SALE AGREEMENT
 
This MASTER CONTRIBUTION AND SALE AGREEMENT (this "Agreement") is made and
entered into by and among
 
 
(i)           Ashland Inc., a publicly listed stock corporation organized and
existing under the laws of the Commonwealth of Kentucky, USA, having its
registered office at 50 East RiverCenter Boulevard, Covington, Kentucky 41012,
USA ("Ashland"),
 
 
(ii)           Ashland International Holdings, Inc., a company organized and
existing under the laws of the State of Delaware, U.S.A., having its registered
office at 1209 Orange Street, Wilmington, DE 19801, USA("AIHI"),
 
 
(iii)           Süd-Chemie Aktiengesellschaft, a publicly listed stock
corporation organized and existing under the laws of the Federal Republic of
Germany, having its registered office at Lenbachplatz 6, 80333 Munich, Germany
("SC"),
 
 
(iv)           Tecpro Holding Corporation Inc., a company organized and existing
under the laws of the Delaware, USA, having its registered office at c/o
Corporation Trust Centre, 1209 Orange Street, Delaware 19801 Wilmington, USA
("Tecpro Holding"),and
 
 
(v)           Ashland-Südchemie-Kernfest GmbH, a limited liability
company organized and existing under the laws of the Federal Republic of
Germany, having its registered office at Reisholzstrasse 16 – 18, 40721 Hilden,
Germany ("ASK").
 
 
Ashland, SC and ASK shall hereinafter collectively be referred to as the
"Parties" or individually as a "Party."
 
W I T N E S S E T H
 
WHEREAS, Ashland and SC have joint interests in ASK and Ashland-Avébène S.A.S.,
a stock corporation incorporated and existing under the laws of France with
registered office at 20, rue Croix du Vallot, 27600 Saint Pierre La Garenne,
France ("ASAV") and ASK's and ASAV's respective businesses in customized
chemical products for the foundry industry and of specialty resins, particularly
for the paint and coatings industry under the roofs of ASK and ASAV, which are
jointly controlled by Ashland and SC.
 
 
WHEREAS, Ashland and SC have entered into a certain Master Formation Agreement
by which Ashland and SC undertake to further combine the Ashland Business and SC
Business (as defined in Sections 3.1(a) and 3.1(b), respectively of the Master
Formation
 

 
11
 
 



 
Agreement) at the level of ASK and a limited partnership to be founded in
accordance of the provisions of the Master Formation Agreement ("US Limited
Partnership").
 
 
NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties to this Agreement agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 


 


 
Definitions.  As used in this Agreement, the following capitalized terms have
the meanings set forth below:
 
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
person specified, excluding the Group Companies and the members of the AS-Group,
as the case may be.  For purposes of this definition, control of a person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether through ownership of voting
securities or ownership interests, by contract or otherwise, provided that the
direct or indirect ownership of fifty per cent (50%) or more of the voting share
capital of a person is deemed to constitute control of such person, and
"controlling" and "controlled" have corresponding meanings.
 
 
"Ancillary Agreements" has the meaning given to it in Section 1 of the Master
Formation Agreement.
 
 
"AS-Group" means ASK together with its subsidiaries and ASAV.
 
 
"Ashland Business" has the meaning given to it in Section 3.1(a) of the Master
Formation Agreement.
 
 
"Assumed Liabilities" means:
 
 
(i) all Liabilities owed by the respective Asset Transferor to the extent
reflected, accrued or expressly reserved in the Closing Date Net Asset Value
Statement (as defined in Section 7.3 of the Master Formation Agreement) as such
Closing Date Net Asset Value Statement is agreed upon or determined to be final
in accordance with Section 7.4 of the Master Formation Agreement; and
 

 
12
 
 

 
(ii) any Liabilities of the respective Asset Transferor under the Assumed
Agreements arising after the Closing Date, except for any Liability arising out
of or relating to (A) any breach of, or failure to comply with, prior to the
Closing Date, any covenant or obligation in any such Assumed Agreement or (B)
any event that occurred prior to the Closing Date which, with or without notice,
lapse of time or both, would constitute such a breach or failure.
 
 
"Business Day" means a day other than Saturday, Sunday and public holidays in
Munich, Germany and in New York, NY, USA.
 
 
"Carve-Out Business"" means each Ashland Carve-Out Businesses and each SC
Carve-Out Business.
 
 
"Cleanup" shall mean all actions required to: (1) cleanup, remove, treat or
remediate Materials of Environmental Concern in the indoor or outdoor
environment; (2) prevent the release of Materials of Environmental Concern so
that they do not migrate, endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment; (3) perform pre-remedial studies
and investigations and post-remedial monitoring and care; or (4) respond to any
requests by a Governmental Entity for information or documents in any way
relating to cleanup, removal, treatment or remediation or potential cleanup,
removal, treatment or remediation of Materials of Environmental Concern in the
indoor or outdoor environment.
 
 
"Closing" has the meaning given to it in the Master Formation Agreement.
 
 
"Closing Date" has the meaning given to it in the Master Formation Agreement.
 
 
"Code" shall mean the U.S. Internal Revenue Code of 1986, as amended.
 
 
"Copyrights"   shall mean all copyrights, including any and all registrations,
for copyrightable subject matter owned by Ashland or SC or any of their
respective Affiliates (including any Transferor) and used or held for use (in
each case exclusively or predominantly) in the operation of the Transferred
Business on the Closing Date.
 
 
"Data Room" means the virtual data room for "Project Ironman" accessible on the
website https://services.intralinks.com/login/.
 
 
"Domain Names" means those domain names that are the subject of the rights
provided by the domain name registrations set forth on Exhibit 1.1-1(a) and
Exhibit 1.1-1(b).
 

 
13
 
 

 
"Encumbrance" means any mortgage, charge, pledge, lien, option, restriction,
assignment, hypothecation, right of first refusal, right of pre-emption, or
right to acquire or restrict, any adverse claim or right or third party right or
interest, any other encumbrance or security interest of any kind, and any other
type of preferential arrangement (including, without limitation, title transfer
and retention arrangements) having a similar effect.
 
 
"Environmental Claim" means any claim, action, cause of action, suit,
proceedings, investigation order, demand or notice (whether written or oral,
formal or informal) by any Person alleging actual or potential liability
(including, without limitation, actual or potential liability for investigatory,
Cleanup costs imposed by a Governmental Entity, or natural resources or property
damages, or personal injuries, attorney's fees or penalties) arising out of,
based on, resulting from or relating to (whether actual or alleged) (i) the
presence, or release into the environment, of, or exposure to, any Materials of
Environmental Concern at any location, including: (x) the contamination of the
soil of any Transferred Real Property or the buildings or other fixtures on such
Transferred Real Property, (y) the presence of Materials of Environmental
Concern in the groundwater originating from such Transferred Real Property, or
(z) the generation, use, handling, processing, storage, treatment,
transportation, recycling, emission, discharge, release or disposal of any
Materials of Environmental Concern at any offsite location or any pollution of
the groundwater caused thereby, or (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.
 
 
"Environmental Laws" means any federal, state, local and foreign laws,
regulations, ordinances, requirements of and authorizations by Governmental
Entities, and common law relating to pollution, protection or preservation of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata, and natural
resources), including, without limitation, laws and regulations relating to
(i) emissions, discharges, releases or threatened releases of or exposure to
Materials of Environmental Concern, (ii) the manufacturing, processing,
distribution, use, treatment, generation, storage, containment (whether above
ground or underground), disposal, transport or handling of Materials of
Environmental Concern, (iii) recordkeeping, notification, disclosure and
reporting requirements regarding Materials of Environmental Concern,
(iv) endangered or threatened species of fish, wildlife and plant and the
management or use of natural resources, or (v) the preservation of the
environment or mitigation of adverse effects on or to human health or the
environment.
 
 
"Environmental Loss"  shall mean any Loss resulting from an Environmental Claim;
provided that such Loss: (i) is incurred in connection with the Cleanup of
Materials of Environmental Concerns and such Cleanup is not triggered by any
post-Closing change in use of the property at which the Cleanup is conducted; or
(ii) is incurred to remedy any violations of Environmental Law that existed as
of the Closing Date.
 
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 

 
14
 
 

 
"ERISA Affiliate" means any trade or business, whether or not incorporated, that
together with any Person would be deemed a "single employer" within the meaning
of Section 4001(b) of ERISA.
 
 
"Excluded Liabilities" mean any Liabilities (including reasonable legal,
accounting and other fees and expenses of professional advisers in connection
with the defense against potential Liabilities) other than (i) the Assumed
Liabilities and (ii) the Transferred Liabilities, and including but not limited
to:
 
 
(a)
all Liabilities arising out of or relating to any Excluded Asset;



 
(b)
all Liabilities under any contract that is not an Assumed Agreement;



 
(c)
all Liabilities under any contract that is an Excluded Agreement;



 
(d)
all Liabilities arising out of or relating to product liability, indemnity,
warranty, infringement, misappropriation or similar claims by any Person in
connection with any tangible or intangible products or services used, sold or
licensed by the Ashland Business or the SC Business, Ashland or SC, or any of
their respective Transferors;



 
(e)
all Liabilities related to Taxes other than to the extent reflected in the
Closing Date Net Asset Values Statement;



 
(f)
all Environmental Losses arising out of or relating to the operation of the
Ashland Business or the SC Business or the leasing, ownership or operation of
real property by Ashland or SC, as the case may be, or any of their respective
Transferors;



 
(g)
all Liabilities arising out of or relating to a breach of anti-trust,
anti-corruption or other applicable laws in connection with the operation of the
Ashland Business or the SC Business;



 
(h)
all Liabilities under or relating to any contractual or other relationship
between the Carve-Out Employees and Ashland or SC or their respective
Affiliates; and



 
(i)
all Liabilities arising out of or relating to any Plans, except for Liabilities
arising out of or relating to Transferred Plans.








"GAAP" means generally accepted accounting principles, consistently applied
throughout the periods presented.


"Global Business Plan" has the meaning given to it in the Master Formation
Agreement.
 

 
 
15
 
 

"Governmental Entity" means any governmental or public body or authority,
including without limitation, any national, state, provincial, regional,
municipal or local authority, body, agency, ministry, court, judicial or
administrative body or other governmental organization.
 
"Group" means ASK and US Limited Partnership and each of their subsidiaries.
 
 
"Group Companies" means, collectively, ASK and US Limited Partnership and the
subsidiaries of ASK and US Limited Partnership as envisaged in the Contemplated
Group Structure (as defined in Section 2.6 of the Master Formation Agreement)
and "Group Company" means any of them.
 
 
"IFRS" means International Financial Reporting Standards.
 
 
"Knowledge of Ashland, SC or a Transferor" concerning a particular subject, area
or aspect of the Business or affairs means the knowledge of each of the officers
and directors of Ashland, SC and their Affiliates or such Transferor and all
knowledge which was or could have been obtained upon inquiry by such persons of
those employees of Ashland, SC and their Affiliates or the Transferor whose
duties would, in the normal course of Ashland, SC and their Affiliates or such
Transferor result in such employees having knowledge concerning such subject,
area or aspect.
 
 
"Know-how"  shall mean any know-how, technology and business information
(including trade secrets) owned by Ashland or SC or any of their respective
Affiliates (including any Transferor) used or held for use (in each case
exclusively or predominantly) in the operation of the Transferred Business on
the Closing Date.  For the avoidance of doubt, “Know-how” shall include
pre-development results and development results already in existence on the
Signing Date or which may be conceived until the Closing Date including those in
electronic form, such as specifications, designs, drawings, plans and the like.
 
 
"Law" means any federal, state, county, municipal, local or foreign statute,
ordinance, rule, regulation, law, judgment, order, decree, injunction or other
authorization.
 
 
"Liabilities" means any liability of any kind whatsoever, whether known or
unknown, asserted or unasserted, accrued or fixed, contingent or absolute,
determined or determinable, or otherwise, including those arising under any law,
action or order of a Governmental Entity and those arising under any contract
 
 
"License Agreements"  means the license agreements related to the Licensed
Intellectual Property pursuant to Section 5.5(a) hereunder.
 

 
16
 
 

 
"Licensed Copyrights"   shall mean all Copyrights, including any and all
registrations, for copyrightable subject matter owned by Ashland or SC or any of
their respective Affiliates (including any Transferor) and used or held for use
(but not exclusively or predominantly) in the operation of the Transferred
Business on the Closing Date.
 
 
"Licensed Intellectual Property Rights"   shall mean the Licensed Copyrights,
Licensed Know-how, Licensed Patents, Licensed Personal Rights, Licensed
Trademarks, and Licensed Utility Models.
 
 
"Licensed Information Technology" means all computer hardware, software,
databases, networks and other information technology assets that have been
licensed by the Transferred Business and used by or are necessary to conduct (in
each case not exclusively or predominantly) the Transferred Business as
conducted on the Closing Date.
 
 
"Licensed Know-how" shall mean all Know-how, technology and business information
(including trade secrets), owned by Ashland or SC or any of their respective
Affiliates (including any Transferor) and used or held for use  (but not
exclusively or predominantly) in the operation of the Transferred Business on
the Closing Date.  For the avoidance of doubt, “Licensed Know-how” shall include
pre-development results and development results already in existence on the
Signing Date or which may be conceived until the Closing Date including those in
electronic form, such as specifications, designs, drawings, plans and the like.
 
 
"Licensed Patents"   shall mean all U.S. and foreign patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof owned by Ashland or SC or any of their respective
Affiliates (including any Transferor) and used or held for use (but not
exclusively or predominantly) in the operation of the Transferred Business on
the Closing Date.
 
 
"Licensed Personal Rights"   shall mean any rights of publicity or moral rights
and rights of attribution and integrity owned by Ashland or SC or any of their
respective Affiliates (including any Transferor) and used or held for use (but
not exclusively or predominantly) in the operation of the Transferred Business
on the Closing Date.
 
 
"Licensed Trademarks"   shall mean all trademarks, service marks, names,
corporate names, trade names, logos, slogans, trade dress, design rights, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, owned by Ashland or SC or any of their
respective Affiliates (including any Transferor) and used or held for use (but
not exclusively or predominantly) in the operation of the Transferred Business
on the Closing Date, provided that, “Licensed Trademarks” shall not include any
rights
 

 
17
 
 

 
in or to the trademarks, service marks, names, corporate names, trade names
“Ashland” or “Süd Chemie” (including registrations for the same).
 
 
"Licensed Utility Models" shall mean all utility models in registered and
unregistered form owned by Ashland or SC or any of their respective Affiliates
(including any Transferor) and used (but not exclusively or predominantly) in
the operation of the Transferred Business on the Closing Date, including all
utility models establishing priority, being filed claiming priority or being
branched-off from Licensed Patents.
 
 
"Local Closing Date" has the meaning given to it in Section 6.13 of the Master
Formation Agreement.
 
 
"Loss" means any claim, Liability, direct and indirect damage (including
consequential damages), interest, fine, penalty and cost (including reasonable
legal, accounting and other fees and expenses of professional advisers) and
other loss (collectively "Losses").
 
 
"Master Formation Agreement" means the Master Formation Agreement of even date
between Ashland and SC.
 
 
"Materials of Environmental Concern" shall mean all, substances defined as, or
regulated as, hazardous substances, hazardous wastes, pollutants, contaminants,
toxins, toxic substances, or words of similar import, under any Environmental
Laws; all petroleum and petroleum products; asbestos or asbestos-containing
materials or products; polychlorinated biphenyls; lead or lead-based paints or
materials; radon, fungus, mold, and mycotoxins.
 
 
"Patents" means the patents and patent applications, set forth on
Exhibit 1.1-2(a) and Exhibit 1.1-2(b), and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof.
 
 
"Permits" means all permits (including such permits as are required by the
Environmental Laws as applicable to the Transferred Business), licenses and
other governmental or public law approvals which are necessary or required by a
Transferor or a Transferred Company to (i) conduct its Transferred Business,
(ii) own, lease and operate the Transferred Business Assets, and (iii) to carry
on the Transferred Business as contemplated by the Global Business Plan.
 
 
"Person" means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.
 

 
18
 
 

 
"Personal Rights"   shall mean any rights of publicity, or moral rights and
rights of attribution and integrity owned by Ashland or SC or any of their
respective Affiliates (including any Transferor) and used or held for use (in
each case exclusively or predominantly) in the operation of the Transferred
Business on the Closing Date.
 
 
"Permitted Encumbrance" means (i) any of the Encumbrances set forth on
Exhibit 1.1-3; (ii) statutory Encumbrances arising out of operation of law with
respect to a liability incurred in the ordinary course of business consistent
with prior practice and which is not delinquent or is being actively contested
in good faith; (iii) such Encumbrances (other than monetary liens) and other
imperfections of title as do not materially detract from the value or impair the
use of the property subject thereto; (iv) liens for Taxes not delinquent or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made in the Individual Financial Statements in
accordance with IFRS or local GAAP; (v) mechanics', materialmens', carriers',
workmens', warehousemens', repairmens', landlords' or other like liens and
security obligations with respect to liabilities that are not delinquent or are
being actively contested in good faith; or (vi) industrial use restrictions
which do not materially impair the current use of the property of the Business.
 
 
"Plan" means collectively:
 
 
(i)  
each deferred compensation, each incentive compensation, stock purchase, stock
option and other equity compensation plan, program, agreement or arrangement;
each severance or termination pay, medical, surgical, hospitalization, life
insurance and other "welfare" plan, fund or program (including those within the
meaning of Section 3(1) of ERISA);

 
 
(ii)  
each material profit-sharing, stock bonus or other "pension" plan, fund or
program (including those within the meaning of Section 3(2) of ERISA);

 
 
(iii)  
each other employee benefit plan, fund, program, agreement or arrangement
(including, but not limited, those regarding medical, surgical, hospitalization,
death, pensions, retirement or similar benefits) that is sponsored, maintained
or contributed to or required to be contributed to by SC, Ashland, any of SC's
or Ashland's Affiliates or by any ERISA Affiliate of SC or Ashland, or to which
SC, Ashland, any of SC's or Ashland's Affiliate or an ERISA Affiliate of SC or
Ashland is party, whether written or oral, currently providing benefits to the
Transferred Employees; provided, however, that any plan, fund, program,
agreement or arrangement mandated by local law, including without limitation any
plan, fund, program, agreement or arrangement requiring the mandatory payment of
social insurance taxes to a government fund, shall not be considered a "Plan"
for these purposes; and

 

 
19
 
 

 
(iv)  
all agreements and other commitments, whether of an individual or collective
nature and including commitments based on works custom (betriebliche Übung),
regarding pensions.

 


 
"Pre-Closing Periods" means any taxable year or other taxable period that ends
on or before the Closing Date.
 
 
"Real Property" means all real property that is owned, leased or used (including
without limitation pursuant to any permit or right-of-way agreement) by the
Ashland Business or the SC Business.
 
 
"Remediation Standard" shall mean a numerical standard that defines the
concentrations of Materials of Environmental Concern that may be permitted to
remain in any environmental media after an investigation, remediation or
containment of a release of Materials of Environmental Concern.
 
 
"SC Business" has the meaning given to it in Section 3.1(b) of the Master
Formation Agreement.
 
 
"SCF" means Süd-Chemie Finance GmbH (i.e., a subsidiary of SC).
 
 
"Shareholders' Agreement" means collectively: (i) the shareholders' agreement
between Ashland's Affiliate AIHI, SC and SC Finance GmbH with respect to the
governance and shareholdings in ASK, and (ii) the Limited Partnership Agreement
between Ashland, TECPRO and ASK with respect to the governance and partnership
interests in US Limited Partnership as of the date hereof as set forth in
Section 5.1 of the Master Formation Agreement.
 
 
"Signing Date" means the date of this Agreement.
 
 
"Straddle Period" means any taxable year or other taxable period commencing on
or prior to, and ending after, the Closing Date.
 
 
"Tax" or "Taxes" means (i) all taxes, charges, fees, duties, levies, imposts,
duties, penalties or other assessments imposed or required to be withheld by any
federal, state, local or foreign Tax Authority,  including in particular income
taxes (e.g., income and profit taxes) as well as other taxes (e.g., gross
receipts, excise, property, sales, ad valorem, property, gain, use, license,
custom duty, unemployment, share capital, transfer, franchise, payroll,
withholding, social security, minimum estimated, profit, gift, severance, value
added, disability, premium, recapture, credit, occupation, service, leasing,
employment, wage, workers
 

 
20
 
 

 
compensation, environmental, estimated, stamp and other taxes), (ii) secondary
liability for other person's Taxes (Steuerhaftungsbeträge) based on applicable
law (e.g., wage tax, reverse charged VAT, withholding tax, due to tax groups,
fiscal unities, acquisition of businesses), (iii) any payments for
non-compliance with transfer pricing obligations and (iv) shall include
interest, penalties or additions attributable thereto or attributable to any
failure to comply with any requirement regarding Tax Returns.
 
 
"Tax Authority" or "Tax Authorities" means any Governmental Entity anywhere in
the world exercising the authority to impose Taxes, or to regulate or administer
the imposition or collection of Taxes.
 
 
"Tax Return" or "Tax Returns" means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any such
document prepared on a consolidated, combined or unitary basis and also
including any schedule or attachment thereto, and including any amendment
thereof.
 
 
“Tax Sharing Agreement”  means any Tax indemnity, Tax sharing, Tax allocation
agreement or similar contract or arrangement, whether written or unwritten
(including any such agreement, contract or arrangement included in any purchase
or sale agreement, merger agreement, joint venture agreement or other document);
provided, however, that a Tax Sharing Agreement does not include this Agreement
and the contracts contemplated hereby.
 
 
"Trademarks" means those trademarks, service marks, names, corporate names,
trade names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin set forth on Exhibit 1.1-4(a) and
Exhibit 1.1-4(b).
 
 
"Transferred Business" means the Ashland Business and the SC Business.
 
 
"Transferred Intellectual Property Rights" means all (i) Patents, (ii)
Trademarks, (iii) Domain Names, (iii) Copyrights, (iv) Personal Rights, (vi)
Know-How, and (v) Utility Models.
 
 
"Transferred Information Technology" means all computer hardware, software,
databases, networks and other information technology assets used by or necessary
(in each case exclusively or predominantly) to conduct the Transferred Business
as conducted on the Closing Date.
 
 
"Transferred Liabilities" means:
 

 
21
 
 

 
(i) all Liabilities of a Transferred Company to the extent reflected, accrued or
expressly reserved in the Closing Date Net Asset Value Statement (as defined in
Section 7.3 of the Master Formation Agreement), as such Closing Date Net Asset
Value Statement is agreed upon or determined to be final in accordance with
Section 7.4 of the Master Formation Agreement; and
 
 
(ii) any Liabilities arising after the Closing Date under agreements to which a
Transferred Company is party and which have been entered into prior to the
Closing Date ("Transferred Agreements"), except for any Liability arising out of
or relating to (A) any breach of, or failure to comply with, prior to the
Closing Date, any covenant or obligation in any such Transferred Agreement or
(B) any event that occurred prior to the Closing Date which, with or without
notice, lapse of time or both, would constitute such a breach or failure;
provided however, that Transferred Agreements shall only comprise such Material
Agreements that have been disclosed on Schedule 6.17(a).
 
 
"Utility Models" all utility models in registered and unregistered form owned by
Ashland or SC or any of their respective Affiliates (including any Transferor)
and used (in each case exclusively or predominantly) in the operation of the
Transferred Business on the Closing Date, including in particular, but without
limitation, those set forth on Exhibit 1.1-5 (a) and Exhibit 1.1-5(b) , and all
other utility models establishing priority, being filed claiming priority or
being branched-off from Patents.
 
ARTICLE II
 


 
TRANSFERRED BUSINESS ASSETS
 


 


 
Section 2.1 Ashland Transferred Business Assets.  For the purposes of this
Agreement, the "Ashland Transferred Business Assets" shall comprise the Ashland
Transferred Shares (as defined in Section 2.1(a)) (including the assets
transferring indirectly with the Ashland Transferred Shares) and the Ashland
Carve-Out Business (as defined in Section 2.1(b)).  The Ashland Transferred
Business Assets will partly be sold against cash consideration and partly be
contributed into the Group Companies.
 
 
(a) Ashland Transferred Shares (Share Deals).
 
 
Ashland holds, directly or indirectly, shares in the following legal entities
through which the Ashland Business is being conducted:
 
 
(i) 24,000 shares in the nominal value of EUR 25.00 each (comprising 50% of the
total outstanding shares in ASAV (the "ASAV
 

 
22
 
 

 
Ashland Shares") which has a total authorized capital in the amount of
EUR 1,200,000; the remaining outstanding shares in ASAV are owned by SC (see
below);
 
 
(ii) 19,497,632 shares in the nominal value of R$1,00 each (comprising 100% of
the total outstanding shares) in Ashland Resinas Ltda., a company incorporated
under the laws of the Federative Republic of Brazil with registered office at
Via Anhanguera, km 103 - Bairro Nova Aparecida,  13065-616,  Campinas. ("Ashland
Resinas") (the "Ashland Resinas Shares") which has a total authorized capital in
the amount of BRL 19,497,632;
 
 
(iii) 37,625 shares without par value (comprising 100% of the total outstanding
shares) in Ashland Japan Co. Ltd., a company incorporated under the laws of
Japan with registered office at Bashamichi 450 Bldg., 7th Floor, 50 Otamachi
4-Chome, Naka-Ku, Yokohama, Japan ("Ashland Japan") (the "Ashland Japan Shares")
which has a total authorized capital in the amount of JPY 99,000,000;
 
 
(iv) 133,000 shares (132,900 thereof common shares and 100 thereof preferred
shares) in the nominal value of KWR 10,000 each (comprising 50.02% of the total
outstanding shares) in Ashland Korea Foundry Products Ltd., a company
incorporated under the laws of Korea with registered office at 332 Hwansan
Onsan, Ulju, Ulsan 689-890, Republic of Korea ("Ashland Korea") (the "Ashland
Korea Shares") which has a total outstanding capital in the amount of
KRW 2,659,000,000; the remaining outstanding shares in Ashland Korea are owned
by ABC Co., Ltd. (i.e., 132,900 common shares);
 
 
(v) 37,142 shares in the nominal value of EUR 6.01 each (comprising 100% of the
total outstanding shares; in Iberia Ashland Chemical, S.A., a company
incorporated under the laws of Spain with registered office at Getxo (Vizcaya)
at Muelle Tomás Olabarri nº 4, 3 ("Ashland Iberia") (the "Ashland Iberia
Shares") which has a total authorized capital in the amount of EUR 223,223.42;
35,285 shares in Ashland Iberia are held by Ashland and 1,857 shares in Ashland
Iberia are treasury shares held by Ashland Iberia;
 
 
(vi) 1 share in the nominal value of EUR 15,000 (comprising 60% of the total
outstanding shares (which shares are owned by Ashland Iberia) in Ashland Quimica
Portuguesa Lda., a company incorporated under the laws of Portugal with
registered office at Rua Cova da Moura, 2 - 6°, 1399-033 Lisboa, Portugal
("Ashland Portugal") (the "Ashland Portugal Shares") which has a total
authorized capital in the amount of EUR 25,000; the
 

 
23
 
 

 
remaining shares in the nominal value of EUR 10,000 in Ashland Portugal are
owned by Salmon & Companhia Limitada; and
 
 
(vii) 313,843 shares in the nominal value of EUR 1.90 each (comprising 100% of
the total outstanding shares) in Kemen Manguitos S.A., a company incorporated
under the laws of Spain with registered office at Getxo (Vizcaya) at Muelle
Tomás Olabarri nº 4, 3 ("Kemen Manguitos ") (the "Kemen Manguitos Shares") which
shares are owned by Ashland Iberia.
 
 
ASAV, Ashland Resinas, Ashland Japan, Ashland Korea, Ashland Iberia, Ashland
Portugal and Kemen Manguitos shall hereinafter collectively be referred to as
the "Ashland Transferred Companies".
 
 
The ASAV Ashland Shares, the Ashland Resinas Shares, the Ashland Japan Shares,
the Ashland Korea Shares, the Ashland Iberia Shares and the Ashland Portugal
Shares, Kemen Manguitos Shares shall hereinafter collectively be referred to as
the "Ashland Transferred Shares".
 
 
(b) Ashland Carve-Out Business (Asset Deals).
 
In addition to the Ashland Transferred Companies, the following legal entities
conduct inter alia activities pertaining to the Ashland Business at the
following locations:
 
 
(i) Ashland Canada Corp. ("Ashland Canada"), a company incorporated under the
laws of Canada with registered office at Baker & McKenzie, 181 Bay St., Suite
2100, Toronto, Ontario M5J 2T3 Canada  , conducts its activities pertaining to
the Ashland Business in Mississauga, Ontario, Canada (the "Ashland Canada
Business");
 
 
(ii) Ashland (China) Holdings, Co., Ltd. ("Ashland China Holding"), a company
incorporated under the laws of the People's Republic of China with registered
office at 1089 Zhongshan No. 2 Road (S)m, Xuhuiyuan Building, conducts its
activities pertaining to the Ashland Business in Shanghai, People's Republic of
China, 200030 (the "Ashland China Holding Business");
 
 
(iii) Ashland (Changzhou) Advanced Chemical Co., Ltd. ("Ashland Operating
China"), a company incorporated under the laws of the People's Republic of China
with registered office at 68 Hua Shan Road Changzhou New District, Changzhou
City, Jiang Su Province, People's Republic of China, 213022 , conducts its
activities pertaining to the Ashland Business in
 

 
24
 
 

 
Changzhou City (the "Ashland Operating China Business" and together with the
Ashland Holding China Business, the "Ashland China Business");
 
 
(iv) Ashland India Pvt. Ltd. ("Ashland India"), a company incorporated under the
laws of India with registered office at Off .No. 601, 606 – 608, Platinum
Technopark - Plot No. 17-18, Sector - 30A, Vashi, Navi Mumbai - 400 705 ,
conducts its activities pertaining to the Ashland Business in Mumbai  (India)
(the "Ashland India Business");
 
 
(v) Ashland Italia S.p.A. ("Ashland Italy"), a company incorporated under the
laws of Italy with registered office at 3 Piazza Meda 20121 Milano, Italy ,
conducts its activities pertaining to the Ashland Business in Milano, Italy (the
"Ashland Italy Business");
 
 
(vi) Ashland Chemical de Mexico, S.A. de C.V. ("Ashland Mexico"), a company
incorporated under the laws of Mexico with registered office at Alatcomulco 1
Colonia San Esteban, C.P. 53350, Naucalpan De Juarez, Mexico, conducts its
activities pertaining to the Ashland Business in Apodaca N.L. Mexico (the
"Ashland Mexico Business");
 
 
(vii) Ashland Pacific Pty. Ltd. (Australia) ("Ashland Pacific"), a company
incorporated under the laws of Australia with registered office at 26th Floor,
AMP Center, 50 Bridge St. Sydney NSW Australia, conducts its activities
pertaining to the Ashland Business in Sydney NSW Australia (the "Ashland Pacific
Business");
 
 
(viii) Ashland UK Limited ("Ashland UK"), a company incorporated under the laws
of England with registered office at Vale Industrial Estate, Stourport Road,
Kidderminster, Worcestershire, DY11 7QU, England, conducts its activities
pertaining to the Ashland Business in  Kidderminster, Worcestershire, England
(the "Ashland UK Business");
 
 
(ix) Ashland conducts its activities pertaining to the Business in various
locations in the United States directly, and further, Ashland Licensing and
Intellectual Property LLC, a limited liability company incorporated under the
laws of Delaware, USA ("ALIP"), owns substantially all intellectual property
rights used to operate or held for use in the operation of the Ashland Business
and indirectly by means of licensing to Ashland and subsequent sublicensing by
Ashland, licenses the same to the Ashland Transferred Companies and the Ashland
Carve-Out Business (the direct conduct of the U.S. Business by Ashland and
licensing activities by ALIP and sublicensing activities
 

 
25
 
 

 
by Ashland being hereinafter collectively referred to as the "Ashland US
Business"); and
 
 
(x) Ashland conducts its activities pertaining to the Ashland Business in St.
Petersburg (Russia) (the "Rep. Office Ashland Russia Business").
 
 
The Ashland Canada Business, the Ashland China Business, the Ashland Germany
Business, the Ashland India Business, the Ashland Italy Business, the Ashland
Mexico Business, the Ashland Poland Business, the Ashland Pacific Business, the
Ashland UK Business, the Ashland US Business and the Rep. Office Ashland Russia
Business shall hereinafter collectively be referred to as the "Ashland Carve-Out
Business"
 
Section 2.2   SC Transferred Business Assets.  For the purposes of this
Agreement, the "SC Transferred Business Assets" shall comprise the
SC Transferred Shares (as defined in Section 2.2(a)) (including the assets
transferring indirectly with the SC Transferred Shares) and the SC Carve-Out
Business (as defined in Sectuib 2.2(b)).  The SC Transferred Business Assets
will partly be sold against cash consideration and partly be contributed into
the Group Companies.
 
 
(a)  SC Transferred Shares (Share Deals).
 
 
SC holds, directly or indirectly, shares in the following legal entities through
which the SC Business is being conducted:
 
 
(i) 24,000 shares in the nominal value of EUR 25.00 each (comprising 50% of the
total outstanding shares) in ASAV (the "ASAV SC Shares") which has a total
authorized capital in the amount of EUR 1,200,000; the remaining outstanding
shares in ASAV are owned by Ashland (see above);
 
 
(ii) 50,911 shares in the nominal value of INR 100.00 each (comprising 51% of
the total outstanding shares) in Ajay Metachem Süd-Chemie Pvt. Ltd., a company
incorporated under the laws of India with registered office at Office No 9 & 10,
5th Floor, Akshay Complex, Pushpak Park, ITI Road, Aundh, Pune, India 411007
("AMSC") (the "AMSC Shares"); the remaining outstanding shares in AMSC are owned
by the Indian Shareholders as defined in the AMSC shareholders' agreement;
 
 
(iii) 1 share in the nominal value of EUR 51,000 (comprising 100% of the total
outstanding shares) in SKW Giesserei GmbH ("SKW") (the "SKW Shares"); SKW is a
limited liability company (Gesellschaft
 

 
26
 
 

 
mit beschränkter Haftung) organized and existing under the laws of the Federal
Republic of Germany with registered seat in Unterneukirchen, Germany and
registered with the local court of Traunstein under HRB 15983;
 
 
(iv) 41,150 shares in the nominal value of EUR 1.00 each (comprising 100% of the
total outstanding shares) in WD-Giesserei-Technik GmbH ("WD") (the "WD Shares");
WD is a limited liability company (Gesellschaft mit beschränkter Haftung)
organized and existing under the laws of the Federal Republic of Germany with
registered seat in Fuldabrück, Germany and registered with the local court of
Kassel under HRB 4166;
 
 
(v) 100 shares in the nominal value of USD 0.01 each (comprising 100% of the
total outstanding shares) in Süd-Chemie Hi-Tech Ceramics Inc., a company
incorporated under the laws of Delaware with registered office at 1209 Orange
Street, 19801 Wilmington, DE, USA ("HITECH") (the "HITECH Shares"); and
 
 
(vi) 700,000 shares in the nominal value of USD 1.00 each (comprising 100% of
the total outstanding shares) in Tecpro Corporation Inc., a company incorporated
under the laws of the State of Georgia with registered offices at 3555 Atlanta
Industrial Parkway, GA 30331, Atlanta, USA ("TECPRO") (the "TECPRO Shares")
which has a total authorized capital in the amount of USD 700,000.
 
 
ASAV, AMSC, SKW, WD, HITECH and TECPRO hereinafter collectively being referred
to as the "SC Transferred Companies" and together with the Ashland Transferred
Companies as the "Transferred Companies".
 
 
The ASAV SC Shares, the AMSC Shares, the SKW Shares, the WD Shares, the HITECH
Shares and the TECPRO Shares shall hereinafter collectively be referred to as
the "SC Transferred Shares".
 
 
(b)  SC Carve-Out Business (Asset Deal).
 
 
In addition to the SC Transferred Companies, Jiangsu Süd-Chemie Chemicals
Materials Co., Ltd./China ("JSCCM"), a company incorporated under the laws of
the Republic of China with registered office at South of Yin He Road / West of
Heng Shan Road Aqueduct, Da Gang Pian, Zhenjiang, China, conducts inter alia
activities pertaining to the SC Business in Zhenjiang (China) (the "SC China
Business" or the "SC Carve-Out Business").
 

 
27
 
 

 
Section 2.3 Transferor and Transferors.  Each Affiliate of Ashland holding
Ashland Transferred Shares and each Affiliate of SC holding SC Transferred
Shares shall in the following be referred to as a "Share Transferor" and
collectively as the "Share Transferors".
 
 
Each Affiliate of Ashland or SC, as the case may be, conducting a Carve-Out
Business shall in the following be referred to as an "Asset Transferor" and
collectively as the "Asset Transferors".
 
 
"Transferor" shall mean either a Share Transferor or an Asset Transferor and
"Transferors" shall collectively mean any of them.
 
Section 2.4 Transferee and Transferees.  ASK, US Limited Partnership or any of
their respective Affiliates acquiring or assuming Ashland Transferred Shares or
SC Transferred Shares (together the "Transferred Shares") shall in the following
be referred to as a "Share Transferee" and collectively as the "Share
Transferees".
 
 
ASK, US Limited Partnership or any of its Affiliates acquiring or assuming a
'Carve-Out Business' shall in the following be referred to as an "Asset
Transferee" and collectively as the "Asset Transferees".
 
 
"Transferee" shall mean, either a Share Transferee or an Asset Transferee and
"Transferees" shall collectively mean any of them.
 
Section 2.5  Sale and Transfer.  The contribution or, as the case may be, sale
and transfer of the Ashland Transferred Business Assets and the SC Transferred
Business Assets (together the "Transferred Business Assets") and, for the
avoidance of doubt, the assumption of the Assumed Liabilities shall, subject to
the fulfillment or waiver of the Closing Conditions as set forth in Section 6.1
of the Master Formation Agreement, be effected by consummation of Local Sale or
Contribution Agreements as provided for in Section 5.1 with effect as of the
Closing Date, and Closing will be deemed to have occurred as of the end of the
Closing Date (i.e., 12:00 pm/00:00 am, i.e. midnight) in each of the local
jurisdictions.
 
ARTICLE III
 


 
SCOPE OF CARVE-OUT BUSINESS
 


 
Section 3.1  General Scope of Carve-Out Business.
 
 
Each Carve-Out Business shall consist of certain
 
 
(a) Transferred Assets, as defined in Section 3.2;
 

 
28
 
 

 
(b) Assumed Liabilities;
 
 
(c) Assumed Agreements, as defined in Section 3.6; 
 
 
(d) Carve-Out Employees, as defined in Section 3.7; 
 
 
(e) Further Business Items, as defined in Section 3.8; and except for the
 
 
(f) Excluded Further Business Items, as defined in Section 3.9.
 
Section 3.2  Transferred Assets.
 
 
(a) Transferred Assets.  Each Carve-Out Business shall, subject to Section
3.2(b), Section 3.2(c) and Section 3.2(d), include the following assets to the
extent they pertain exclusively or predominantly (in each case owned or used) to
the Transferred Business as of the Closing Date (the "Transferred Assets"):
 
 
(i) Real Estate.  The real estate and similar real property rights (e.g.,
hereditary building rights) set forth on Exhibit 3.2(a)(i).
 
 
(ii) Fixed Assets.  All fixed assets, technical equipment, tools (as applicable)
and machinery and further business equipment (including hardware and network
components and related software licenses) by the respective Transferor.
 
 
(iii) Current Assets
 
 
(1) Inventory.  All raw materials, auxiliary materials and supplies, tools (as
applicable), unfinished goods and finished and trading goods.
 
 
(2) Trade Accounts and Other Receivable.  All trade accounts and other
receivable of the respective Transferor originating from business with third
parties (excluding those from inter-company relationships) to the extent not
assigned (e.g., in connection with any factoring arrangement).
 
 
(iv) Transferred Intellectual Property Rights.  The Transferred Intellectual
Property Rights shall be transferred pursuant to the
 

 
29
 
 

 
documents of assignment substantially in the form attached as Exhibit
3.2(a)(iv), and, to the extent the Transferred Intellectual Property Rights are
owned by ALIP or any other Affiliate of Ashland not being a Transferor, Ashland
shall cause ALIP or such other Affiliate of Ashland to transfer such Transferred
Intellectual Property Rights to the US Limited Partnership pursuant to the Local
Contribution and Sale Agreement for the Ashland US Business and the documents of
assignment substantially in the form attached as Exhibit 3.2(a)(iv).  The
Parties shall not, at any time on or after the Closing Date, dispute or contest,
directly or indirectly, the Transferred Business’s exclusive right and title to
the Transferred Intellectual Property Rights or the validity thereof.
 
 
(v) Commercial and Technical Records.  Commercial records in tangible (including
electronic) form, including master data of suppliers and customers, copies of
files thereof, bills and relating correspondence, price lists, sales aids, sales
literature and other commercial records, and drawings, engineering data,
manufacturing data, test data, patent disclosures, quality control data
including sample and their respective analysis and other technical records which
pertain exclusively or predominantly to the Transferred Business or are
necessary for the continuation of the Transferred Business as contemplated by
the Global Business Plan (the "Commercial and Technical Records"), provided that
the Transferor may redact from any such Commercial and Technical Record any
information not related to the Transferred Business.  The Transferor shall have
a right to retain a copy of such Commercial and Technical Records.
 
 
(b) Changes Until Closing.  For the avoidance of doubt, Transferred Assets,
which have been or will be disposed of by the respective Transferor in the
ordinary course of business up to and including the Closing Date, or which will
no longer be in existence as of the Closing Date, shall not constitute
Transferred Assets.  Subject to Section 4.4, assets within the categories set
forth in Section 3.2(a) above acquired by the Transferor for the operation of
the Transferred Business in the ordinary course of business up to and including
the Closing Date, including any replacements of any such assets, shall
constitute Transferred Assets.
 
 
(c) Expectancy Rights.  In the case that assets which fall under a category set
forth in Subsection (a) above are not owned, but are subject to an expectancy
right of the respective Transferor (e.g., because they are subject to a
retention of title by a third party), such assets shall nevertheless constitute
Transferred Assets.  In respect of these assets, ownership shall, for all
purposes of this Agreement, be considered replaced by the respective expectancy
right.
 
 
(d) Excluded Assets.  The Transferred Assets shall not include any of the
following assets (the "Excluded Assets"):
 

 
30
 
 

 
(i) assets which are for any reason located at the location of the respective
Carve-Out Business without forming part of or not exclusively or predominantly
used for the Carve-Out Business;
 
 
(ii) any cash and cash equivalents;
 
 
(iii) to the extent not accounted for in the Closing Date Balance Sheet or
Closing Date Net Asset Values Statement (each as defined in the Master Formation
Agreement), any claims of the respective Transferor: (a) against any Tax
Authorities, (b) relating in any way to (1) the Carve-Out Business’s purchase or
procurement of any good, service or product or (2) the purchase or procurement
by said Transferor of any good, service or product for, or on behalf of, the
Carve-Out Business, in each case, at any time up until the Closing Date, along
with any and all recoveries by settlement, judgment or otherwise in connection
with any such claims, and (c) under the Insurance Policies (the "Excluded
Claims");
 
 
(iv) any assets which are neither owned by the respective Transferor nor subject
to an expectancy right;
 
 
(v) the Accounting Documentation;
 
 
(vi) the Licensed Intellectual Property Rights; and
 
 
(vii) any assets with respect to any Plan, whether held in trust or otherwise,
except for assets with respect to Transferred Plans.
 
 
For the avoidance of doubt, the Ashland Carve-Out Business shall in particular
not include the real property and the manufacturing related assets of (i)
Kidderminster, UK, (ii) Missasauga, Ontario, Canada, (iii) Changzhou, PRC, (iv)
Castro Spain and (v) Milano, Italy.
 
Section 3.3  Accounting Documentation.  The Transferred Assets shall not include
the accounting and financial documentation of the respective Transferor (the
"Accounting Documentation").  During the periods for which the respective
Transferor is under applicable law obliged to retain Accounting Documentation,
Ashland or SC, as the case may be, shall procure that ASK or the respective
Transferee shall, upon legitimate written request, be granted access during
regular business hours to those parts of such Accounting Documentation that
pertain to the respective Carve-Out Business.  The respective Transferee shall
be permitted to have copies made of such Accounting Documentation at its own
expense.  Notwithstanding the foregoing, ASK or the respective Transferee shall
be entitled to receive the documents
 

 
31
 
 

relating to the Carve-Out Business such as agreements, customer and supplier
data (including Commercial and Technical Records) and data related to the
Carve-Out Employees.
 
Section 3.4  Licensed Intellectual Property Rights.  The use of Licensed
Intellectual Property Rights shall be granted to the respective Transferee in
accordance with Section 5.5(a) and pursuant to license agreements substantially
in the form attached as Exhibit 3.4.
 
Section 3.5 Assumed Liabilities
 
Each Carve-Out Business shall include the Assumed Liabilities with respect to
such Carve-Out Business and shall not include, for the avoidance of doubt,
Excluded Liabilities.
 
Section 3.6 Assumed Agreements.
 
 
(a) Assumed Agreements.  Each Carve-Out Business shall include all agreements,
including such agreements which have been fulfilled, outstanding orders and
other contractual offers concluded, made or received by a Transferor as of the
date hereof and those of such agreements entered into between the date hereof
and the Closing Date pursuant to Section 3.6(b) with any third party (including
Ashland, SC or their Affiliates), irrespective of whether in written, electronic
or oral form or having been fulfilled up to and including the Closing Date,
which pertain exclusively or predominantly to the Transferred Business (the
"Assumed Agreements").  Without limiting the generality of the foregoing, the
Assumed Agreements shall in particular include all related trade relationships
with external customers.
 
 
(b) Changes Until Closing.  Agreements which will be concluded by the respective
Transferor up to and including the Closing Date which do not constitute a
Material Change and which fall under the scope of Section 3.6(a) above shall
constitute Assumed Agreements.  Agreements which have been terminated up to and
including the Closing Date shall not constitute Assumed Agreements.
 
 
(c) Excluded Agreements.  The following agreements of the respective Transferor
shall not form part of the Assumed Agreements (the "Excluded Agreements"):
 
 
(i) agreements with banks, other credit institutions or other third-party
lenders, including financing agreements with Ashland's, SC's or any of their
Affiliates;
 
 
(ii) Insurance Agreements;
 

 
32
 
 

 
(iii) any other agreement that is not an Assumed Agreement; and
 
 
(iv) all agreements listed on Exhibit 3.6(c)(iv) .
 
 
(d) Shared Agreements.  Agreements which pertain in part (but not predominantly)
to the Carve-Out Business and in part to any other business unit or other
business activity of Ashland, SC or any of their Affiliates shall not form part
of the Carve-Out Business.  The same shall apply to software licenses, services,
business applications or hardware and network components which are not
exclusively or predominantly used by the Carve-Out Business and which shall
therefore also not form part of the Carve-Out Business, but will, to the extent
possible and permissible, be provided to the respective Transferee on the basis
of the Ancillary Agreements (as defined in the Master Formation Agreement).
 
Section 3.7  Carve-Out Employees.
 
 
(a) Carve-Out  Employees.  Each Carve-Out Business shall include listed
employees (including apprentices and part-time employees) of the respective
Transferor who are exclusively or predominantly employed in the Carve-Out
Business on the Closing Date, including employees who are absent from active
employment on the Closing Date on account of vacation, ordinary sick leave
reasonably expected to result in an absence of short duration, leave under any
applicable law which preserves employment or reemployment rights for the
individual, or any other reason that is temporary in nature (the
"Carve-Out  Employees").  The Parties are in agreement that the Carve-Out
Employees (with the exception of the Displaced Employees) shall be transferred
to the Transferees, or terminated by Transferors and hired by Transferees, in
any case, in accordance with the provisions of Section 5.9.
 
 
(b) Changes until Closing.  Other than as specified in Section 3.7(a), employees
who are on the Closing Date for any reason no longer employed with a Transferor
in a Carve-Out Business shall not constitute Carve-Out  Employees.  Employees
hired by a Transferor within a Carve-Out Business until the Closing Date which
do not cause a Material Change shall constitute Carve-Out  Employees.
 
 


 
 
(c) Voluntary Employees.  In addition to the Carve-Out Employees, ASK or the
respective Transferee shall also assume the employment relationships of those
employees who shall, subject to their consent, transfer to ASK or the respective
Transferee based on an agreement of the Parties. Such employees shall have at
least the same rights as the Carve-Out Employees under or in connection with
this Agreement, unless otherwise agreed with such employee.
 

 
33
 
 

 
Section 3.8  Further Business Items.  Any and all further assets (whether
tangible or intangible), liabilities, agreements and employees which pertain
exclusively or predominantly to the Transferred Business – with the exception of
the Excluded Assets, the Excluded Liabilities and the Excluded Agreements– shall
be contributed or sold and transferred, as applicable under this Agreement or
the Local Contribution or Sale Agreements, irrespective of whether such further
assets (whether tangible or intangible), liabilities, agreements and employees
are identified, described, listed, named or referred to in this Agreement or the
Local Contribution or Sale Agreements (including their annexes, save for those
which expressly shall have a conclusive character), provided, however, that they
are owned by Ashland, SC or any of their Affiliates (including the Transferors)
(collectively, the "Further Business Items").  The Parties shall take all
actions, or procure that all required actions are taken, to effect and
consummate the contribution or, as the case may be, sale, and transfer of such
Further Business Items to the relevant Transferee.  For the avoidance of doubt,
if such Further Business Items are identified after the execution of this
Agreement, except for the rights of the Parties to the transfer of such Further
Business Items, neither Party shall be entitled to any claims or rights against
the other Parties, in particular no Party shall be entitled to request an
adjustment of the valuations as set forth in the Master Formation Agreement.
 
Section 3.9   Excluded Further Business Items.  Those further assets (whether
tangible or intangible), liabilities, agreements and employees which do not or
do no longer pertain exclusively or predominantly to the Carve-Out Business on
the Closing Date shall not be contributed or sold and transferred under this
Agreement (collectively, the "Excluded Further Business Items").  The Parties
shall, or shall procure, as the case may be, that the Excluded Further Business
Items as well as any of the Excluded Assets, the Excluded Liabilities or the
Excluded Agreements which have erroneously been transferred by the Transferor to
the Transferee, shall, at Ashland's or SC's own cost, as the case may be, be
retransferred without undue delay from the respective Transferee to the
respective Transferor.
 


 
ARTICLE IV
 


 
CONTRIBUTIONS, SALE AND TRANSFERS
 


 


 
Section 4.1  Local Contribution or Sale Agreements.  The contribution or, as the
case may be, sale and transfer of the Transferred Business Assets shall, subject
to the fulfillment or waiver of the Closing Conditions as set forth in
Section 6.1 of the Master Formation Agreement, be effected by consummation of
Local Contribution or Sale Agreements as provided for in Section 5.1 with effect
as of the Closing Date. In case that the execution of a Local Contribution or
Sale Agreement will in accordance with Section 6.13 of the Master Formation
Agreement be deferred on the Closing Date, the contribution or, as the case may
be, sale and transfer of the respective local Ashland Transferred Business
Assets or the respective local SC Transferred Business Assets, as the case may
be, shall be made with effect as of the respective Local Closing Date.  In such
case all related provisions contained in ARTICLE VI concerning the Transferred
Assets, the Assumed Liabilities, the Assumed Agreements and the
 

 
34
 
 

Carve-Out Employees as well as the Licensed Intellectual Property Rights and in
ARTICLE VI concerning the Ashland Warranties and the SC Warranties shall, with
respect to the affected local Ashland Transferred Business Assets or the
affected local SC Transferred Business Assets only, be read and understood in a
way that the term "Closing Date" shall be deemed to have been replaced by the
term "Local Closing Date".
 
Section 4.2  Transfer by Ashland.  Ashland shall transfer the Ashland
Transferred Shares and the Ashland Carve-Out Business to the Group Companies in
accordance with the Ashland Step Plan (as defined in the Master Formation
Agreement). The Ashland Carve-Out Business comprises, amongst other assets, of
the non-current assets as described in the listings set forth below (such
listings shall not include Transferred Intellectual Property Rights and Real
Estate); collectively the ("Ashland Non-Current Asset Listings"). The Ashland
Non-Current Asset Listings have been prepared as of March 31,  2010:
 
 
(a) the non-current asset listing of the Ashland Canada Business attached hereto
as Exhibit 4.2(a);
 
 
(b) the non-current asset listing of the Ashland China Business attached hereto
as Exhibit 4.2(b));
 
 
(c) the non-current asset listing of the Ashland India Business attached hereto
as Exhibit 4.2(c);
 
 
(d) the non-current asset listing of the Ashland Italy Business attached hereto
as Exhibit 4.2(d));
 
 
(e) the non-current asset listing of the Ashland Mexico Business attached hereto
as Exhibit 4.2(e));
 
 
(f) the non-current asset listing of the Ashland Pacific Business attached
hereto as Exhibit 4.2(f));
 
 
(g) the non-current asset listing of the Ashland UK Business attached hereto as
Exhibit 4.2(g));
 
 
(h) the non-current asset listing of the Ashland US Business attached hereto as
Exhibit 4.2(h)); and
 

 
35
 
 

 
(i) the non-current asset listing of the Rep. Office Ashland Russia Business
attached hereto as Exhibit 4.2(i).
 
 
The Ashland Non-Current Asset Listings, listings of the relevant Transferred
Intellectual Property,  of the relevant Real Estate and of the relevant Assumed
Agreements shall form part of the Local Contribution or Sale Agreements by which
the Ashland Carve-Out Businesses are transferred.
 
Section 4.3  Transfer by SC. SC shall transfer the SC Transferred Shares and the
SC Carve-Out Business to the Group Companies in accordance with the SC Step Plan
(as defined in the Master Formation Agreement). The SC Carve-Out Business
comprises, amongst other assets, of the non-current asset listing of the SC
China Business attached hereto as Exhibit 4.3 (the "SC Non-Current Asset
Listings"). The SC Non-Current Asset Listings shall, together with listings of
the relevant Transferred Intellectual Property, of the relevant Real Property
and of the relevant Assumed Agreements, form part of the Local Contribution or
Sale Agreement under which the SC China Business is transferred. The SC
Non-Current Asset Listings have been prepared as of March 31, 2010.
 
 
The Parties are further in agreement, that  the Local Contribution or Sale
Agreement for the transfer of the AMSC Shares shall include the assumption of
the certain share purchase obligations pursuant to the share purchase agreement
dated April 4, 2008 between SC and the Indian Shareholders (as defined therein)
("AMSC Shares Purchase Obligation") by the relevant Group Company by way of
assumption of the obligations with full discharge of SC.  If the relevant Group
Company has not validly executed the respective Local Contribution or Sale
Agreement or has for other reasons not validly assumed the AMSC Shares Purchase
Obligation, such AMSC Shares Purchase Obligation shall be deemed to be assumed
by the relevant Group Company.  If, and to the extent that, the assumption of
the AMSC Shares Purchase Obligation with full discharge of SC requires the
consent of the Indian Shareholders, SC shall and ASK shall cause the relevant
Group Company to use, reasonable best efforts to obtain such consent without
undue delay. SC and ASK shall keep each other informed about these efforts and
about the status of the discussions with the respective seller.  For as long as
the consent is not granted, ASK shall fulfill, or shall cause the relevant Group
Company to fulfill, the AMSC Shares Purchase Obligation on behalf of SC but for
the account of ASK or the relevant Group Company.
 
 


 
Section 4.4  Transfer of Non-Current Assets. Non-current assets reflected in the
Ashland Non-Current Asset Listings and the SC Non-Current Asset Listings
(together the "Non-Current Asset Listings") have been listed as of March 31,
2010. On the Closing Date, or the Local Closing Date, as the case may be,
 

 
36
 
 

(i) Ashland shall procure that the relevant Transferors shall transfer any
non-current assets pertaining to the Ashland Business, including such
non-current assets listed in the Ashland Non-Current Asset Listings to the
relevant Group Company, and
 
 
(ii) SC shall procure that the relevant Transferor(s) shall transfer any
non-current asset pertaining to the SC Business, including such non-current
assets listed in the SC Non-Current Assets Listings to the relevant Group
Company,
 
 
in each case to the extent such non-current assets have not been disposed of in
the ordinary course of business (the "Ordinary Disposed Non-Current Assets");
provided however, that Ashland and SC, as the case may be, shall procure that
the relevant Transferors shall transfer any replacement of an Ordinary Disposed
Non-Current Asset on the Closing Date, or on the Local Closing Date, as the case
may be to the relevant Group Company. If a non-current asset which is listed on
the Non-Current Asset Listing and which is not an Ordinary Disposed Non-Current
Asset is not transferred on the Closing Date, or on the Local Closing Date, as
the case may be, Ashland and SC, as the case may be, shall procure that
 
 
(iii) if, and to the extent that, the relevant Transferor has an enforceable
claim against a third party (including any claims against insurers) relating to
such non-current asset (including any claims for consequential damages arising
out of the fact that such non-current asset is not transferred on the Closing
Date or Local Closing Date, as the case may be), such claim shall be transferred
to ASK or, at the election of ASK, to the relevant Group Company on the Closing
Date, or on the Local Closing Date, as the case may be; and
 
 
(iv) if, and to the extent that, the relevant Transferor has no enforceable
claim against a third party relating to such non-current asset, the relevant
Transferor shall transfer an amount equal to the replacement value of such
non-current asset to ASK or, at the election of ASK, to the relevant Group
Company on the Closing Date, or on the Local Closing Date, as the case may be.
 
ARTICLE V
 


 
TRANSFER PROVISIONS
 


 
Section 5.1  Form of Local Contribution or Sale Agreements.  Ashland shall or
shall procure, as the case may be, that the relevant Transferor contributes or,
as the case may be, sells, and transfers the Ashland Transferred Business Assets
to the relevant Transferees in accordance with the Ashland Step Plan (as defined
in the Master Formation Agreement), in each
 

 
37
 
 

case, by execution of an individual local asset contribution or sale agreement
and share contribution or sale agreements (collectively, the "Local Contribution
or Sale Agreements"). 
 
SC shall or shall procure, as the case may be, that the relevant Transferor
contributes or, as the case may be, sells, and transfers the SC Transferred
Business Assets to the relevant Transferees in accordance with the SC Step Plan
(as defined in the Master Formation Agreement), in each case, by execution of an
individual Local Contribution or Sale Agreement.
 
The Local Contribution or Sale Agreements shall be substantially in the form as
attached hereto as Exhibit 5.1-1 (form of asset contribution or sale agreement)
and Exhibit 5.1-2 (form of share contribution or sale agreement), respectively,
subject in each case to customary and reasonable Local Closing Conditions (as
defined in the MFA).  The Local Contribution or Sale Agreements shall be amended
prior to the Closing Date to implement the terms of this Agreement as applicable
to the relevant Ashland Transferred Business Assets and the relevant SC
Transferred Business Assets, respectively.  The Parties agree that the values
assigned to the Ashland Transferred Business Assets, SC Transferred Business
Assets, and each Ashland Transferred Company and SC Transferred Company,
respectively, are consistent arm's length pricing. Annexes shall be attached to
the respective Local Contribution or Sale Agreements immediately prior to the
Closing Date in accordance with Sectuib 4.2 and Section 4.3.  
 
Section 5.2  Relationship between Local Contribution or Sale Agreements and this
Agreement.  The Local Contribution or Sale Agreements shall solely serve to
implement the terms of this Agreement and shall not alter in any way the
allocation of rights, obligations, benefits, costs and risk established between
the Parties under this Agreement.  Therefore, in case of any inconsistencies
between a Local Contribution or Sale Agreement and the provisions of this
Agreement, the provisions of this Agreement shall take priority.  In case,
however, that a Local Contribution or Sale Agreement contains any invalid or
unenforceable provisions or any unintentional or unforeseen gaps, the Parties
shall negotiate in good faith and shall mutually agree in writing on any
necessary amendments to the Local Contribution or Sale Agreement which
correspond as closely as possible with the original commercial intent of the
Parties taking into account the provisions of this Agreement and the commercial
intentions of the Parties connected therewith.  Any and all claims relating to
the Ashland Transferred Business Assets and the SC Transferred Business Assets
shall be governed by the terms of this Agreement and exclusively be settled or
arbitrated between the Parties.
 
Section 5.3  Exclusion of Further Claims.  Ashland, SC and ASK shall and shall
procure that their Affiliates and the Transferees shall in no event raise any
claims against any Transferor under the Local Contribution or Sale Agreements
except in accordance with Section 9.1.  
 
Section 5.4  Passing of Risk and Benefits.  The risk of any incidental loss or
any incidental deterioration of the Ashland Transferred Business Assets and the
SC Transferred Business Assets, as the case may be, shall pass, and the benefits
and burdens of the Ashland Transferred Business Assets and the SC Transferred
Business Assets, as the case may be, shall accrue, to the respective Transferee
as from the Closing Date.
 
Section 5.5  Licensing of Licensed Intellectual Property Rights.
 

 
38
 
 
 
(a) License of Licensed Intellectual Property Rights.  Ashland or SC, as the
case may be, shall procure that the respective Transferor shall grant to US
Limited Partnership (in the case of Ashland and its Transferors) or ASK (in the
case of SC and its Transferors) the non-transferable, worldwide, irrevocable
right to use the Licensed Intellectual Property Rights exclusively in the
Transferred Business, pursuant to license agreements substantially in the form
attached as Exhibit 3.4.  The royalties which otherwise would have been payable
under said license agreements have been taken into account as part of the
calculation of the Compensation Payment to Ashland and no on-going royalties
shall be paid in connection with such license agreements.
 
 
(b) Retention of Use of Transferred Intellectual Property Rights (Back
License).  Ashland and Ashland's Affiliates with regard to Transferred
Intellectual Property Rights which shall be transferred by them pursuant to this
Agreement and SC and SC's Affiliates with regard to Transferred Intellectual
Property Rights which shall be transferred by them pursuant to this Agreement
(in each case, including any Transferor) shall be granted an irrevocable,
exclusive, perpetual, worldwide, fully-paid up and transferable right to use
such Transferred Intellectual Property Rights, as well as  any intellectual
property rights owned by the Transferred Companies on or after the Closing Date
(the "Group-Owned Intellectual Property Rights"), and the Group-Owned
Intellectual Property Rights in connection with their activities outside the
Transferred Business, as such activities are conducted as of the Signing Date,
pursuant to a license agreement substantially in the form attached as Exhibit
5.5(b).
 
 
(c) Status of Intellectual Property Rights.  The Parties hereby agree and
acknowledge and ASK shall, or shall procure, that all Transferees agree and
acknowledge:
 
 
(i)  that the Transferred Intellectual Property Rights, the Group-Owned
Intellectual Property Rights, the Licensed Intellectual Property Rights, and any
license or sublicense to use intellectual property rights granted or transferred
hereunder can only be transferred or licensed to US Limited Partnership and ASK
and the Transferees in the form, with the content and with the Encumbrances as
existing on the Closing Date;
 
 
(ii) that all rights granted by Ashland, SC or any of Ashland's or SC's
Affiliates prior to the Closing Date to third parties shall be deemed to be
valid and shall remain unaffected by the transfer or licensing of the
Transferred Intellectual Property Rights, the Group-Owned Intellectual Property
Rights, and the Licensed Intellectual Property Rights hereunder; and
 
 
(iii) to be bound by the Encumbrances relating to the Transferred Intellectual
Property Rights, the Group-Owned Intellectual Property Rights, and the Licensed
Intellectual Property Rights agreed to by Ashland, SC or any of their respective
Affiliates with third parties and to adhere to all related
 

 
39
 
 

 
obligations undertaken by Ashland, SC or any of their respective Affiliates and
to pass on such Encumbrances to any acquirers of such intellectual property
rights.
 
 
Ashland and SC each agree that neither of them shall either initiate any attack
against the Transferred Intellectual Property Rights including nullity
proceedings and oppositions or encourage or assist any third party to do so.
 
Section 5.6  Commercial Records.
 
 
Commercial and Technical Records  electronically saved shall be transferred to
ASK or the relevant Transferee in a form ready to be used by the applicable
electronic data processing system.
 
Section 5.7  Assumption of Liabilities.
 
 
(a) Assumption.  ASK shall procure that the Assumed Liabilities shall be assumed
by the respective Transferee in the Local Contribution or Sale Agreement by way
of assumption of debt with full discharge of the original debtor.  If for any
Carve-Out Business the respective Transferee has not validly executed the
respective Local Contribution or Sale Agreement or has for other reasons not
validly assumed the relevant Assumed Liabilities, such Assumed Liabilities shall
be deemed to be assumed by ASK.
 
 
(b) Third-party Consent.  If and to the extent that the assumption of Assumed
Liabilities with full discharge of the original debtor requires the consent of
the respective third-party creditor, the relevant Parties shall jointly use, and
shall cause the respective Transferor and Transferee to use, reasonable best
efforts to obtain such consent without undue delay.  The relevant Parties shall
keep each other informed about these efforts and about the status of the
discussions with the respective third-party creditor.  For as long as the
consent is not granted, ASK shall fulfill, or shall cause the respective
Transferee to fulfill, the Assumed Liability on behalf of Ashland or, as the
case may be, SC, and the respective Transferor, but for the account of ASK or
the respective Transferee.  If ASK or the respective Transferee does not fulfill
such obligation, Ashland, SC or the respective Transferor shall be entitled to
fulfill the respective Assumed Liability for the account of ASK and the
respective Transferee.
 
Section 5.8  Assumption of Agreements.
 
 
(a) Assumption.  ASK shall procure that the Assumed Agreements shall be assumed
by the respective Transferee in the Local Contribution or Sale Agreement by way
of assumption of a contract with full discharge of the original party.  If for
any Carve-Out Business the respective Transferee has not validly executed the
respective Local Contribution or Sale Agreement or has for other reasons not
validly assumed the relevant Assumed Agreements, such Assumed Agreements shall
be deemed to be assumed by ASK.
 

 
40
 
 

 
 
 
(b) Third-party Consent.  If and to the extent that the assumption of Assumed
Agreements with full discharge of the original party requires the consent of the
respective third party to such Assumed Agreement, the relevant Parties shall
jointly use, and shall cause the respective Transferor and Transferee to use,
reasonable best efforts to obtain such consent without undue delay.  The
relevant Parties shall keep each other informed about these efforts and about
the status of the discussions with the respective third party.  If the third
party makes its consent dependent on the acceptance of certain conditions
(including changes to the respective Assumed Agreement) which are not materially
disadvantageous, ASK shall accept and implement, or shall cause the respective
Transferee or its other Affiliates to accept and implement, these
conditions.  If the consent of the respective third party cannot be obtained or
can only be obtained under conditions which are materially disadvantageous, the
relevant Parties shall inform each other without undue delay.  In this case, the
respective Transferor shall in respect of the external relationship, remain the
party to the relevant Assumed Agreement, but shall, in respect of the internal
relationship with ASK and the respective Transferee, be treated as if the third
party has consented to the assumption of the Assumed Agreement.  If permitted by
the Assumed Agreement and the relevant third party thereto, ASK shall at the
request of Ashland or, as the case may be, SC, cause the respective Transferee
to perform the respective Assumed Agreement vis-à-vis the third party as
subcontractor, in particular, to fulfill all outstanding warranty claims
thereunder on behalf of Ashland or, as the case may be, SC, and the relevant
Transferor.  If such sub-contraction is not permitted or feasible, the
respective Transferor shall be entitled to terminate the relevant agreement
after consultation with Ashland or, as the case may be, SC without any further
obligation or liability to ASK or the respective Transferee.
 
 
(c) Payments after the Closing Date.  If, after the Closing Date, either (i) the
Group Companies, or (ii) the Transferors of the Ashland Transferred Business
Assets or, as the case may be, the Transferors of the SC Transferred Business
Assets, receive any amounts under the Assumed Agreements or the Excluded
Agreements, as the case may be, including, for the avoidance of doubt, under any
contract for the performance of a continuing obligation, which should, in
accordance with the terms of this Agreement, have been paid to another party
then SC, Ashland or ASK, as the case may be, shall procure that the party having
received such amount shall forward any such amount, which it has incorrectly
received, as follows:
 
 
(i) The Transferors of the Ashland Transferred Business Assets jointly, the
Transferors of the SC Transferred Business Assets jointly and the Group
Companies jointly, shall, by the end of each month, for a period of twelve (12)
months after the Closing Date, provide to each other monthly statements showing
the amounts owed to, or to be claimed from, the respective other parties as a
result of any such incorrect payment.
 
(ii) Any such amount shall be deemed to be set off against each other
immediately after receipt of the respective monthly statements and the residual
balance amount owed by one party shall become due and payable no later than on
the third (3rd) Business Day of the subsequent calendar month.
 

 
41
 
 
 
 
(iii) Should the Transferors of the Ashland Transferred Business Assets, or, as
the case may be, the Transferors of the SC Transferred Business Assets and the
Group Companies, after having received the relevant monthly statements, after
reasonable consultation, disagree as to the amounts which shall be deemed to be
set off, then (i) Ashland or, as the case may be, SC, and (ii) ASK shall jointly
refer the matter in dispute to the Neutral Auditor (as defined in Section 7.4(c)
of the Master Formation Agreement), which shall, with binding effect for all
Parties, determine any balance amount which would be payable by either (i) the
Transferors of the Ashland Transferred Business Assets or, as the case may be,
Transferors of the SC Transferred Business Assets or (ii) the Group Companies as
a result of the relevant set off.
 
 
(d) Separation of Agreements. If and to the extent parts of Assumed Agreement do
not pertain to the Carve-Out Business (the "Transferor Parts") the relevant
Parties shall jointly use, and shall cause the respective Transferor and
Transferee to use, commercially reasonable efforts to separate such Transferor
Parts into a new agreement which shall be between the relevant Transferor and
the relevant third party to such agreement (the "New Agreement") and amend the
relevant Assumed Agreement to exclude the Transferor Parts from it (together the
"Separation"). If and to the extent that the Separation requires the consent of
the relevant third party, the relevant Parties shall jointly use, and shall
cause the respective Transferor and Transferee to use, commercially reasonable
efforts to obtain such consent without undue delay.  The relevant Parties shall
keep each other informed about these efforts and about the status of the
discussions with the respective third party.  If the third party makes its
consent dependent on the acceptance of certain conditions which are not
materially disadvantageous, the relevant Parties shall or shall cause the
respective Transferor and Transferee to accept and implement these
conditions.  If the consent of the respective third party cannot be obtained or
can only be obtained under conditions which are materially disadvantageous, the
relevant Parties shall inform each other without undue delay.  In this case, the
respective Transferee shall in respect of the external relationship, remain the
party to the relevant Assumed Agreement, but shall, in respect of the internal
relationship with the Transferor, be treated as if the third party has consented
to the Separation and shall pass on any charges under the Assumed Agreement
pertaining to the Transferor Parts to the Transferor.
 
Section 5.9  Transfer, Termination and Rehiring of Carve-Out Employees;
Reasonable Efforts.


 
(a) Transfer of Employment.  ASK or the respective Transferees will continue to
employ with effect from the Closing Date (where employment continues
automatically by operation of law), or, will offer employment to commence on the
Closing Date (where employment does not continue automatically by operation of
law) to, each Carve-Out  Employee (the employees of the Transferred Companies
and the Carve-Out Employees are hereinafter collectively referred to as the
"Business Employees"). The Business Employees as of the Signing Date are listed
in Exhibit 5.9(a)-1.  Such offer of employment, as the case may be, will, with
respect to pay, be comparable to the existing pay associated with said Carve Out
Employee's employment by the relevant Transferor
 

 
42
 
 

 
immediately prior to the Closing Date and recognize years of service at
Transferor in connection with participation in the Transferees' benefit plans.
Except as required under applicable law, none of ASK or any of the Transferees
shall be required to establish, maintain or contribute to any defined benefit
plan for the benefit of Carve-Out  Employees employed by the Ashland US Business
(each a "US Carve-Out Employee ") or their beneficiaries; and provided further,
that (i) each of the U.S. Carve-Out Employees listed in Exhibit 5.9(a)-2 (each
an "Employee Eligible for Ashland Plan") shall be eligible to participate in a
non-qualified defined benefit plan to be created by Ashland and identical to the
qualified defined benefit plan the relevant employee is currently participating
in (each a "New Ashland Plan") for the period from the Closing Date until the
date on which the relevant Employee Eligible for Ashland Plan reaches at least
80 points or age 55 under the relevant New Ashland Plan, and (ii) the U.S.
Carve-Out Employees (except for the Employees Eligible for Ashland Plan that
have not reached at least 80 points or age 55) shall be eligible to participate
in a tax-qualified defined contribution plan following commencement of
employment with the Group or the day after the date on which an Employee
Eligible for Ashland Plan reaches at least 80 points or age 55 under the New
Ashland Plan, respectively. In case the employment of any Transferred Employee
pertaining to the Ashland Carve-Out Business is terminated prior to the second
anniversary of the Closing Date by a member of the Group other than for cause,
ASK shall cause the relevant Group Company to pay the respective Transferred
Employee the higher of the amount to be paid under (i) Ashland's severance
policy attached hereto as Exhibit 5.9(a)-3 and (ii) applicable statutory law.
 
 
To the extent permitted by law, Ashland or, as the case may be, SC shall
provide, and shall cause the respective Transferor to provide, ASK or the
respective Transferee with reasonable access to the respective
Carve-Out  Employees in the jurisdictions where employment does not continue by
operation of law for the purpose of extending and explaining the offers of
employment.  As soon as practicable prior to the Scheduled Closing Date, Exhibit
5.9(a)-1 will be updated as of the Scheduled Closing Date to reflect any
Business Employees that have been hired, retired or dismissed at any time on or
prior to the Scheduled Closing Date.
 
 
(b) Transferred Employees Each Carve-Out Employee who (i) continues in
employment with ASK or the respective Transferees by operation of law, or (ii)
accepts employment with ASK or the respective Transferees pursuant to an offer
of employment made pursuant to Section 5.9(a) and commences employment with the
applicable employee entity effective as of the Closing Date, as well as each
employee of the Transferred Companies, will be referred to in this Agreement as
a "Transferred Employee".  ASK agrees to be responsible for, or cause the
appropriate Transferee to be responsible for, all Liabilities with respect to
the Transferred Employees which accrue on or after the Closing Date.
 
(c) Information or Notification Obligations.  If and to the extent that the
applicable employment law requires that prior to or otherwise in connection with
the transfer of a Carve-Out Business to an Transferee either the Transferor or
the Transferee provide a notification or certain information to the employees
(each, an "Employee


 
43
 
 
Notification"), Ashland or, as the case may be, SC shall cause each respective
Transferor, and ASK shall or shall cause each respective Transferee, to duly and
timely submit such Employee Notification to the employees.  If and to the extent
that the Employee Notification to be given by either a Transferee or a
Transferor requires information about the respective other side, the relevant
Party shall upon the respective Transferee's or Transferor's request procure for
the duly and timely provision of such information.  The Parties shall, and shall
cause their respective affiliates to mutually cooperate in undertaking all
reasonably necessary or legally required Employee Notifications or
consultations, discussions or negotiations, with employee representative bodies
(including any unions or work councils) which represent employees affected by
the transactions contemplated by this Agreement.
 
 
(d) Objecting or Non-accepting Employees. In case that (i)  a
Carve-Out  Employee duly and timely objects to the transfer of the employment
relationship to the respective Transferee, or (ii)  a Carve-Out  Employee does
not accept the offer of employment extended by an Transferee until the Closing
Date, or (iii) a Business Employee is for any other reason not transferred to a
Transferee, Ashland or, as the case may be, SC shall cause the respective
Transferor to determine in good faith whether there is a vacant position
available for any such Business Employee (the "Displaced Employee") with the
respective Transferor. In the event a Displaced Employee is terminated and as a
result thereof the Transferor is obligated to pay severance to said Displaced
Employee, the Group shall reimburse such Transferor for such severance payment
so made in the event that it hires said Displaced Employee during the 2-year
period following the Closing Date.
 
 
(e) No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any individual any benefits
under any employee benefit plan, fund or program including severance benefits or
the right to employment or continued employment with ASK or any Transferee for
any period by reason of this Agreement.  In addition, the provisions of this
Agreement, in particular this Section 5.9, are for the sole benefits of the
parties hereto and their respective Affiliates and are not for the benefit of
any third parties.
 
 
(f) No Employment; No Solicitation.  From the Closing Date until the fifth
anniversary thereof, Ashland and SC shall not, without the express written
consent of the other party, and shall not permit any of their respective
subsidiaries to, employ or solicit for employment with Ashland or SC, as
applicable, or any of their respective subsidiaries, any person who is an
employee of ASK or any Transferee (or any of their respective subsidiaries) or
in any way interfere with the relationship between ASK or any Transferee (or any
of their respective subsidiaries) and any such person.  The foregoing
restrictions shall not apply to any person whose employment with ASK or any
Transferee (or any of their respective subsidiaries), as applicable, terminates
involuntarily, and shall not apply to general solicitations or advertisements
not specifically directed to employees of ASK or any Transferee or their
respective subsidiaries, as applicable, or solicitations by search firms or
other similar entities that have not been instructed to solicit such employees.
 
 

 
44
 
 

 
 
(g) Cooperation.  The parties hereto shall cooperate in good faith to implement
the provisions of this Section 5.9. 
 
 
(h) Unions; Work Councils.  Prior to the Closing, the Transferred Companies
shall fully comply with all notice, consultation, effects bargaining or other
bargaining obligations to any labor union, labor organization, works council or
group of employees of the Transferred Companies in connection with the
transactions contemplated in this Agreement.
 
Section 5.10  Treatment of Claims of Transferred Companies.  To the extent that
a Transferred Company is in possession of a claim that would have been an
Excluded Claim had it been associated with a Carve-out Business, ASK shall, or
shall cause the affected Transferred Company to reimburse Ashland or SC, as the
case may be, the payments received with respect to such claim, less any
out-of-pocket expenses related to any actions taken by the Transferred Company
in connection with the collection of such claim.
 
ARTICLE VI                                
 


 
REPRESENTATIONS AND WARRANTIES OF ASHLAND AND SC
 


 


 
Each of Ashland and SC hereby make the following representations and warranties
to ASK or, as the case may be, the relevant Group Company as third party
beneficiary with an own right, however, without an own right to claim (the
"Ashland Warranties" and the "SC Warranties", respectively).  For the avoidance
of doubt, the Ashland Warranties are granted with respect to Ashland, the
Ashland Business, the Ashland Transferred Business Assets (including the Ashland
Transferred Shares, except for the Ashland ASAV Shares) and the respective
Transferors of the Ashland Transferred Business Assets only and the SC
Warranties are granted with respect to SC, the SC Business, the SC Transferred
Business Assets (including the SC Transferred Shares, except for the SC ASAV
Shares) and the respective Transferors of the SC Transferred Business Assets
only and further, when the term "Transferred Business" is used in this ARTICLE
VI, the Ashland Warranties are made only as to the Ashland Business and the SC
Warranties are made only as to the SC Business and neither Ashland nor SC makes
any warranty with respect to the AS-Group Business.
 
 
The Ashland Warranties and the SC Warranties form an independent guarantee
within the meaning of Section 311 (1) German Civil Code irrespective of any
fault of Ashland or SC, as the case may be. The statements set forth herein are
true and correct on the Signing Date, the Closing Date and, to the extent
applicable, on the Local Closing Date, provided, however, that
 
(a)           representations which are expressly made as of another specific
date need to be true and correct as of such date only;
 
(b)           representations which address any specific circumstances or facts
do not allow recourse to a general representation; and
 
 
45
 
 
(c)           the Parties understand that the representations shall be subject
to the conditions and limitations set forth in this ARTICLE VI, ARTICLE VII and
IX and, in view of these conditions and limitations, the representations shall
not constitute, in whole or in part, a guarantee concerning the quality of the
purchased object within the meaning of Section 443 or Section 444 German Civil
Code.
 
Section 6.1  Organization.  Except as set forth on Schedule 6.1 each of Ashland,
SC, the Transferred Companies and each of the Transferors (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its respective incorporation, (ii) has full corporate power and
authority to carry on its respective Transferred Business as it is now being
conducted or as it is proposed to be conducted by the Global Business Plan and
to own its respective Transferred Business Assets, and (iii) is duly qualified
or licensed to do business as a foreign corporation in good standing (to the
extent that such concept is known in the relevant jurisdiction) in every
jurisdiction in which the conduct of its respective Transferred Business
requires such qualification, except where the lack of such qualification would
not materially impair its ability to conduct the Transferred Business. Ashland
has prior to the Signing Date made available in the Data Room to SC complete and
correct copies of the certificate of incorporation and by-laws of each Ashland
Transferred Company, as presently in effect, and SC has prior to the Signing
Date made available in the Data Room to Ashland complete and correct copies of
the certificate of incorporation and by-laws of each SC Transferred Company, as
presently in effect.
 
Section 6.2  Authority; Binding Agreement.  Ashland and SC, respectively, have
full corporate power and authority to execute and deliver this Agreement and
have full corporate power and authority to consummate the transactions
contemplated herein.  The execution, delivery and performance by Ashland and SC,
respectively, of this Agreement has been duly and validly authorized by all
requisite corporate action on the part of Ashland and SC, and no other corporate
proceedings or approvals on the part of Ashland or SC are necessary to authorize
this Agreement or to consummate the transactions contemplated herein.  This
Agreement has been duly executed and delivered by Ashland and SC and, assuming
the due authorization, execution and delivery hereof by each other Party,
constitutes the legal, valid and binding obligation of Ashland and SC,
enforceable against Ashland and SC in accordance with its terms. Prior to the
Closing, Ashland and SC will undertake such actions as are necessary to cause
their respective Transferors to have full corporate power and authority to
consummate the transactions contemplated herein and under the Local Contribution
or Sale Agreements applicable to said Transferors.
 
Section 6.3  No Insolvency.  No insolvency or similar proceedings have been
opened or applied for, or, to the Knowledge of Ashland or SC, as the case may
be, have been threatened to be, opened or applied for regarding the Transferred
Business Assets or the Transferred Companies, and, to the Knowledge of Ashland
or SC, as the case may be, there are no circumstances which would require or
justify the opening of or application for such proceedings.  No Transferor or
Transferred Company is illiquid or over-indebted.
 
Section 6.4  Consents and Approvals; No Violations.  None of the execution,
delivery or performance of this Agreement by Ashland and SC, respectively, the
consummation
 
 
46
 
 
by the Transferors of the transactions contemplated herein or compliance by
Ashland and SC, respectively, with any of the provisions hereof will (i)
conflict with or result in any breach of any provision of the certificates of
incorporation, the by-laws or similar organizational documents of Ashland, SC
and of any of the Transferors, (ii) except for the filings, permits,
authorizations, consents and approvals: (x) as may be required under applicable
merger control laws or (y) which are not material in nature, require any filing
with, or permit, authorization, consent or approval of, any Governmental Entity,
or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Transferors or the Transferred Business Assets.
 
Section 6.5  Ownership of Assets; Good Title Conveyed. The Ashland Non-Current
Asset Listings and the SC Non-Current Asset Listings prepared in accordance with
Section 4.2 and Section 4.3 are complete and accurate for the Transferred
Business Assets as of March 31, 2010.  The Transferors together hold of record
and own beneficially, and have good and marketable title to, the Transferred
Business Assets, in each case free and clear of any Encumbrance, except for the
Permitted Encumbrances.  The consummation of the transactions contemplated
herein shall effectively vest in the Group Companies good, valid and marketable
title to, and ownership of, all of the Transferred Business Assets free and
clear of all Encumbrances, except for Permitted Encumbrances .
 
Section 6.6  Condition of Assets.
 
 
(a) All of the equipment, fixtures and tangible assets included within the
Transferred Business Assets have been maintained in accordance with prudent
industry practices, including manufacturers' recommendations, and taken as a
whole are in good repair and proper operating condition (ordinary wear and tear
excepted) and are generally suitable for the purposes for which they are
employed, and there was and is no material defect, hazard or dangerous condition
with respect to any such asset of the Transferred Business Assets.
 
 
(b) The Transferred Business Assets constitute all the material assets,
properties, interests in properties and rights necessary for the conduct of the
Ashland Business and SC Business, as the case may be, and for the continued
conduct of the Business as contemplated by the Global Business Plan, provided,
however, (i) that no representation or warranty or guarantee is made under this
Section 6.6 regarding the validity or scope of the Transferred Intellectual
Property Rights or Licensed Intellectual Property Rights which shall be
exclusively dealt with under Section 6.26 and (ii) save for any Ancillary
Agreements which will be entered into between Ashland or SC, or their respective
designated Affiliates, on the one hand and ASK on the other hand in order to
safeguard the operation of the Transferred Business after the Closing Date as
contemplated by the Global Business Plan.
 
 
(c) Each Transferor or Transferred Company either owns or holds valid leases
and/or licenses to the Transferred Information Technology and the Licensed
Information Technology. The Transferred Information Technology and the Licensed
Information Technology used by the Transferors or Transferred Companies has the
capacity and performance necessary to meet, in all material respects, the
requirements of the Transferred Business.
 
 
 
47
 
 
This Section 6.6 shall not be construed as a performance guarantee for the
achievement of the Global Business Plan.
 
Section 6.7  Transferred Companies.
 
 
(a) Section 2.1(a) sets forth the name, jurisdiction of incorporation and
authorized and outstanding capital of each Ashland Transferred Company and
Section 2.2(a) sets forth the name, jurisdiction of incorporation and authorized
and outstanding capital of each SC Transferred Company.  Except as set forth in
Schedule 6.7(a), the outstanding capital stock of each Ashland Transferred
Company and each SC Transferred Company is owned by the Share Transferors as set
forth in Section 2.1(a) and Section 2.2(a), respectively, and such capital stock
is free and clear of all Encumbrances and all material claims or charges of any
kind or otherwise released of such Encumbrances and claims or charges as of the
Closing Date, and is validly issued and non-assessable, and there are no
outstanding options, rights or agreements of any kind relating to the issuance,
sale or transfer of any capital stock or other equity securities of any such
Ashland Transferred Companies and SC Transferred Companies,
respectively.  Except as set forth in Schedule 6.7(a), no pre-emptive rights,
rights of first refusal, subscription rights, option rights, conversion rights
or similar rights exist in respect of the Transferred Shares.  There are no
agreements which require the allotment, issue or transfer of any debentures in
or securities of the Transferred Companies.
 
 
(b) With the exception of SKW and WD none of the Transferred Companies is a
party to any enterprise agreement within the meaning of Section 291 et seq.
German Stock Corporation Act or any equivalent agreement under the laws of any
jurisdiction. No Transferred Company  holds any interests in any legal entities
with the exception of Ashland Iberia which holds 60% of the outstanding shares
in Ashland Portugal and 100% of the outstanding shares in Kemen Manguitos.
 
 
(c) The corporate documents (including any shareholders' agreements) accurately
reflect the current corporate status of the Transferred Companies.  No
resolutions or other statements to amend the corporate documents have been made,
and no filings with any commercial register (or with an equivalent corporate
authority) in respect of any Transferred Company are pending.  No shareholders'
or partners' resolution of any Transferred Company entered into since January 1,
2008 is void or has been challenged or, to the Knowledge of Ashland or SC, as
the case may be, threatened to be challenged, by any shareholder or partner of
such Transferred Company or any third party. No party to a shareholders'
agreement to which a Transferred Company is party has given, or, to the
Knowledge of Ashland or SC, as the case may be, is reasonably likely to give,
notice of termination of, and, to the Knowledge of Ashland or SC, as the case
may be, no circumstances exist which give any party to a shareholders' agreement
to which a Transferred Company is party the right to terminate or to modify such
shareholders' agreement. Except as set forth in Schedule 6.7(a), the execution
and performance of this Agreement or the transactions contemplated hereunder do
not trigger any rights of any party under any shareholders' agreement to which a
Transferred Company is party.
 
 
 
48
 
 
(d) The Transferred Shares are fully paid up. All contributions have been made
in compliance with applicable law and have not been repaid or returned, in whole
or in part, whether open or disguised, directly or indirectly.  There are no
obligations to make further contributions.
 
 
(e) No Transferred Company is a party to any agreement relating to the
acquisition or sale of, or an economically equivalent transaction involving, any
interests in other legal entities or any business or parts thereof, other than
agreements where the material obligations have already been fully performed by
all parties thereto.
 
Section 6.8  Accounting StatementsThe unaudited management accounts for the
Ashland Business and for the SC Business for the financial years 2008 and 2009
(collectively, together with the related notes thereto) (the "Management
Accounts") are attached hereto as Schedule 6.8(a). The Management Accounts have
been prepared on a consistent basis in accordance with the accounting principles
of Ashland or SC, respectively; further, the Management Accounts
 
 
(i) for the Ashland Business present in accordance with such accounting
principles, if interpreted in accordance with US GAAP, fairly in all material
respects; and
 
 
(ii) for the SC Business present in accordance with such accounting principles,
if interpreted in accordance with IFRS, a true and fair view of
 
the assets, fixed or contingent liabilities, earnings and financial position of
the Ashland Business and the SC Business, respectively, for the respective
period to which they relate.
 
 
(b) The carve-out statements for the Ashland Business and for the SC Business as
of December 31, 2009 (collectively, together with the related notes thereto)
(the "Carve-Out Statements), which are attached hereto as Schedule 6.8(b),
contain unaudited (i) consolidated carve-out balance sheets for the Ashland
Business and the SC Business, respectively, and (ii) consolidated carve-out
profit and loss statements for the Ashland Business and the SC Business.
respectively.  The Carve-Out Statements have been in accordance with Ashland's
or SC's policies and procedures, which are in accordance with GAAP and IFRS,
respectively; further, the Carve-Out Statements
 
 
(i) for the Ashland Business present, if interpreted in accordance with US GAAP,
fairly in all material respects; and
 
 
 
49
 
 
(ii) for the SC Business present, if interpreted in accordance with IFRS, a true
and fair view of
 
the assets, fixed or contingent liabilities, earnings and financial position of
the Ashland Business and the SC Business for the respective period to which they
relate.
 
 
(c) The individual financial statements of the Transferred Companies for the
financial years 2008 and 2009 (collectively, together with the related notes
thereto) (the "Individual Financial Statements) are attached hereto as
Schedule 6.8(c). The Individual Financial Statements have been prepared in
accordance with IFRS or local GAAP, as the case may be; further the Individual
Financial Statements
 
 
(i) for the Ashland Business present, if interpreted in accordance with US GAAP,
fairly in all material respects; and
 
 
(ii) for the SC Business present, if interpreted in accordance with IFRS, a true
and fair view of
 
 
the assets, fixed or contingent liabilities, earnings and financial position of
the Transferred Companies for the respective period to which they relate.
 
(d) The Management Accounts, the Carve-Out Statements and the Individual
Financial Statements were prepared using accounting practices, including
capitalization rights and valuation principles, consistent with past accounting
practices of Ashland and SC, respectively. Without limiting the generality of
the foregoing:
 
 
(i) the inventories shown in the Management Accounts, the Carve-Out Statements
and the Individual Financial Statements are valued at the lower of cost or net
realizable market value, taking into account sufficient adjustments for obsolete
or otherwise non-marketable items; and
 


 
(ii) sufficient adjustments were made in the Management Accounts, the Carve-Out
Statements and the Individual Financial Statements for bad debts or
non-collectible receivables, and the accounts receivable are collectible in the
ordinary course of business without any withholding rights, rights of set-off or
rights of deduction.
 
 
 
50
 
 
(e) Except (i) as disclosed in the Management Accounts, the Carve-Out Statements
and the Individual Financial Statements and (ii) for liabilities and obligations
incurred in the ordinary course of business and consistent with past practice
since the date of such statements, there exists no liability or obligation of
any nature, whether or not accrued, contingent or otherwise relating to the
Transferred Business.  The provisions (Rückstellungen) reflected in the
Management Accounts, the Carve-Out Statements and the Individual Financial
Statements are adequate, appropriate and reasonable and have been calculated in
a consistent manner to the extent they relate to the Transferred Business.  The
Transferred Business Assets do not have any liabilities with respect to the
Transferred Business other than the respective Assumed Liabilities. The NewCos
(as defined in the Section 2.5(a) of the Master Formation Agreement), which are
to be incorporated by Ashland, SC and ASK do not have any liabilities other then
liabilities incurred in connection with their incorporation.
 
Section 6.9  Books and Records.  The books and accounting and other records of
the Transferors to the extent they relate to the Transferred Business Assets
(i) are in all material respects up to date and contain complete details of all
matters required to be recorded under applicable accounting standards or
applicable IFRS and (ii) have been maintained in accordance with applicable
legal requirements on a proper and consistent basis in each case if and to the
extent such books and accounting and other records relate to the Transferred
Business.
 
Section 6.10  Accounts Receivable, Inventory .
 
 
(a) Those accounts receivable constituting Transferred Business Assets represent
sales actually made in the ordinary course of business, and, except to the
extent reserved against, are current and collectible.  Subject to such reserves,
each of the accounts receivable either has been collected in full or, to the
Knowledge of Ashland or SC, as the case may be, will be collected in full,
without any set-off, within one hundred and eighty (180) days after the day on
which it became due and payable.
 
 
(b) All inventory constituting Transferred Business Assets conforms in all
material respects with all applicable specifications and warranties, is not
obsolete, is useable or saleable in the ordinary course of business and, if
saleable, is saleable at values not less than the book value amounts thereof,
except to the extent adequately reserved.
 
 
(c) The Transferred Business Assets do not comprise unrecorded liabilities for
the purchase or procurement of any good, service or products other than and to
the extent reflected in the Closing Balance Sheets.
 
Section 6.11  Disputed Accounts Payable.  Except as set forth in Schedule 6.11,
there are no unpaid invoices or bills representing amounts in excess of
EUR 50,000 alleged to be owned on account of the Transferred Business or other
alleged obligations of the Transferred Business, which have been disputed or
determined to be disputed or refused to pay.
 
 
 
51
 
 
Section 6.12  Absence of Certain Changes.  Except as listed in Schedule 6.12,
since December 31, 2009, no Transferor or Transferred Company (provided that
subsection (h) shall apply to Transferred Companies only) has with respect to
the Transferred Business (each a "Material Change"):
 
 
(a) sold, leased, transferred or assigned any of the assets of the Transferred
Business Assets, tangible or intangible, other than in the ordinary course of
business;
 
 
(b) accelerated, terminated, materially modified, or canceled any contract,
lease, sublease, license, or sublicense (or series of related contracts, leases,
subleases, licenses, and sublicenses) involving more than EUR 50,000 p.a. to
which it is a party other than in the ordinary course of business;
 
 
(c) canceled, compromised, waived, or released any right or claim (or series of
related rights and claims) involving more than EUR 50,000 other than in the
ordinary course of business;
 
 
(d) granted any license or sublicense of any rights under or with respect to any
intellectual property rights other than in the ordinary course of business;
 
 
(e) created or suffered to exist any Encumbrance other then a Permitted
Encumbrance upon any of the Transferred Business Assets, tangible or intangible
other than in the ordinary course of business, except for any customary
retention of title;
 
(f) granted any extensions of credit other than in the ordinary course of
business;
 
 
(g) entered into or modified any agreement with or increased the compensation of
a manager, executive, officer, director, employee, consultant or agent any of
its employees other than in the ordinary course of business;
 
 
(h) issued, sold, otherwise disposed of or reacquired any of its capital stock,
or granted or reacquired any options, warrants, or other rights to purchase or
obtain (including upon conversion or exercise) any of its capital stock, or any
securities convertible or exchangeable into any of its capital stock or
otherwise changed its capital structure or equity ownership in any way;
 
 
(i) entered into financial arrangements for the benefit of any shareholder of
the respective Transferor or Transferred Company;
 
 
 
52
 
 
(j) unless included in existing Capex budgets made or committed to make any
capital expenditures or entered into any other transaction involving an
expenditure in excess of EUR 100,000;
 
 
(k) amended or modified any Plan ;
 
 
(l) made any change in (i) its methods of accounting or accounting practices,
except as required by IFRS or local GAAP, or (ii) its pricing policies or
payment or credit practices;
 
 
(m) closed any facility or terminated any business with an annual turnover in
excess of EUR 50,000;
 
 
(n) made any loan, advance or capital contributions to, or any other investment
in, any Person other than in the ordinary course of business;
 
 
(o) written up or written down any of the Transferred Business Assets other than
in the ordinary course of business;
 
 
(p) failed in any respect to perform obligations or suffered the occurrence of
any default under any contractual obligation in excess of EUR 50,000;
 
 
(q) entered into any consultancy agreement involving an annual expenditure in
excess of EUR 50,000;
 
 
(r) entered into any material business transaction outside of the ordinary
course of business or not at arms length’s terms in excess of EUR 50,000; or
 
 
(s) committed (orally or in writing) to any of the foregoing.
 
Section 6.13  Real Property.
 
 
(a) Schedule 6.13(a)-1 sets forth lists and the locations of all Real Property
of the Transferred Business to be transferred as part of the transactions
contemplated herein (the "Transferred Real Property).  True and complete copies
of (i) all deeds, title Insurance Policies and surveys relating to such
Transferred Real Property and (ii) all documents evidencing all Encumbrances
upon such Transferred Real Property have heretofore been furnished to Ashland
and SC, as applicable.  Except as set forth in Schedule 6.13 (a)-2, there are no
proceedings, claims, disputes or conditions affecting such Transferred Real
Property that
 
 
53
 
 
might curtail or interfere with the use of such property in any material
fashion.  Neither the whole nor any portion of such Transferred Real Property is
subject to any governmental decree or order to be sold or is being condemned,
expropriated or otherwise taken by any public authority with or without payment
of compensation therefore, nor has any such condemnation, expropriation or
taking been proposed.  No Transferor or Transferred Company is a party to any
assignment or similar arrangement under which such Transferor or Transferred
Company is assignor of any Transferred Real Property.
 
 
(b) Except as listed in Schedule 6.13(b), each Transferor or Transferred Company
is the unrestricted legal and beneficial owner of the Transferred Real Property
listed and no piece of Transferred Real Property is (i) encumbered with any land
charges or mortgages, planning obligations, covenants, options or other
encumbrances, other than the Encumbrances set forth in the documents furnished
under Section 6.13(a) or the Permitted Encumbrances, (ii) subject to any
unregistered or otherwise pending transfer or other disposition or any sale,
contribution or other contractual arrangement creating an obligation to transfer
any real estate or to create, change or remove any encumbrances, or (iii)
subject to any claims for restitution under any laws applicable in the relevant
jurisdiction.
 
 
(c) The respective Transferor or Transferred Company has obtained all
appropriate certificates of occupancy, licenses, easements and rights of way,
including proofs of dedication, required to use and operate the Transferred Real
Property in the manner in which such Transferred Real Property is currently
being used and operated.  Each Transferor or Transferred Company has all
approvals, permits and licenses necessary to own or operate the Transferred Real
Property as currently owned and operated or as proposed to be owned and operated
in accordance the Global Business Plan, and, except as set forth in
Schedule 6.13(c), no such approvals, permits or licenses will be required, as a
result of the transactions contemplated herein, to be issued after the date
hereof in order to permit the Group Companies, following the Closing Date, to
continue to own or operate the Transferred Real Property in the same manner as
heretofore or as contemplated by the Global Business Plan, other than any such
approvals, permits and licenses that are ministerial in nature and are normally
issued in due course upon application therefore without further action by the
applicant.
 
 
(d) Schedule 6.13(d) sets forth a list of all real estate lease agreements and
heritage rights with any Transferor (to the extent such agreement of heritage
right relates to the Transferred Business) or Transferred Company as lessee or
lessor involving an annual rent (without ancillary costs) in excess of
USD 50,000 or with a termination period of 12 months or longer (each a "Real
Estate Lease Agreement). Each of the Real Estate Agreements is, to the Knowledge
of Ashland or SC, as the case may be, in full force and effect and enforceable
against the parties thereto in accordance with their terms, (ii) no party to a
Real Estate Agreement has given or, to the Knowledge of a Transferor or a
Transferred Company, as the case may be is reasonably likely to give, notice of
termination, and, no circumstances exist which give any party to a Real Estate
Lease Agreement the right to terminate or modify such Real Estate Lease
Agreement and (iii) to the Knowledge of Ashland or SC, as the case may be, no
party to a Real Estate Lease Agreement is in breach of such agreement or is, or
is reasonably likely to become,
 
 
 
54
 
 
unable to meet its obligations, and (iv) no Real Estate Lease Agreement requires
the consent or approval of the other party thereto in connection with the
assignment thereof in order to effectuate the transactions contemplated herein.
 
Section 6.14  Leases .  Schedule 6.14 contains accurate and complete lists of
each lease (other than Real Estate Lease Agreement) constituting a Transferred
Business Asset with annual lease payment obligations in excess of USD 50,000,
net of any VAT or ancillary expenses or which cannot be terminated within a
period of 12 months ("Leases").  The Leases are, to the Knowledge of Ashland or
SC, as the case may be, in full force and effect and enforceable against the
parties thereto in accordance with their terms.  The leasehold estate created by
each such Lease is free and clear of all Encumbrances.  There are no existing
defaults by any Transferor or Transferred Company under any of such Leases.  No
event has occurred that (whether with or without notice, lapse of time or the
happening or occurrence of any other event) would constitute a default under any
such Lease and, to the Knowledge of Ashland or SC, as the case may be, no party
of any of such Lease is, or is reasonably likely to become, unable to meet its
obligations thereunder .  No Transferor or Transferred Company has a reason to
believe that any lessor under any such Lease will not consent (where such
consent is necessary) to the consummation of the transactions contemplated
herein without requiring any modification of the rights or obligations of the
lessee thereunder.  No lessor under any such Lease has given, or to the
Knowledge of Ashland or SC, as the case may be, threatened to give, notice of
termination of any such Lease and the execution or consummation of this
Agreement or the transactions contemplated herein do not trigger any rights of
any party to a Lease.
 
Section 6.15  Plant and Equipment.  The plants, structures and equipment
included within the Transferred Business Assets are structurally sound and to
the Knowledge of Ashland or SC, as the case may be, have no material defects,
are in good operation condition and repair and are adequate for the uses to
which they are presently being put.  None of such plants, structures or
equipment are in need of maintenance or repairs except for ordinary, routine
maintenance and repairs which are not material in nature or cost.  The roof of
each such structure is watertight and in good repair and condition.  No
Transferor or Transferred Company has received notification by a competent
authority that it is in violation of any applicable building, zoning, health or
other law, ordinance or regulation in respect of its plants, structures or
operations.
 
Section 6.16  Environmental Matters.
 
 
(a) The Transferred Business as operated by each Transferor and Transferred
Company is in compliance in all material respects with the Environmental Laws
applicable to the Transferred Business and, to the Knowledge of Ashland or SC,
as the case may be, there are no circumstances that may prevent or interfere
with such full compliance in the future.
 
 
(b) Except as set forth on Schedule 6.16(b), in the past 3 years prior to the
Signing Date no Transferor or Transferred Company has received any communication
written or oral, whether from a Governmental Entity, citizens, group or employee
of such
 
 
 
55
 
 
Transferor or Transferred Company, that alleges that such Transferor or
Transferred Company is not in full compliance with any Environmental Laws with
respect to operation of the Transferred Business.
 
 
(c) Except as set forth on Schedule 6.16(c), there is no Environmental Claim by
any Person that is pending, or, to the Knowledge of Ashland or SC, as the case
may be, threatened, against any Transferor or Transferred Company with respect
to any Transferred Business Asset, or, insofar as it may pertain to any
Transferred Business Asset, against any Person whose liability for any
Environmental Claim any Transferor or Transferred Company has retained or
assumed either contractually or by operation of law.
 
 
(d) Except as set forth on Schedule 6.16(d), to the knowledge of Ashland or SC,
with respect to any Transferred Business Asset, within the last three years
prior to the Signing Date there have neither occurred nor are there any ongoing
actions, activities, circumstances, conditions, events or incidents, including
the release, emission, discharge, presence or disposal of any Materials of
Environmental Concern, that could, form the basis of any Environmental Claim
against any Transferor or Transferred Company or, insofar as it may pertain to
any Transferred Business Asset, against any Person whose liability for any
Environmental Claim any Transferor or Transferred Company has retained or
assumed either contractually or by operation of law, or otherwise results in any
costs or liabilities under Environmental Law.
 
 
(e) Ashland made available to SC and SC made available to Ashland, in each case
in the Data Room prior to the Signing Date, a copy of each material assessment,
report, datum, result of investigations or audit that has been developed or
issued in the past 3 years prior to the Signing Date and is in the possession of
or reasonably available to the Transferors regarding environmental matters
pertaining to or the environmental condition of the Transferred Business, or the
compliance (or noncompliance) by any Transferor or Transferred Company with any
Environmental Laws.
 
 
(f) Except as set forth on Schedule 6.16(f), with respect to any Transferred
Business Asset, no Transferor or Transferred Company is, by virtue of the
transactions set forth herein and contemplated hereby or as a condition to the
effectiveness of transactions, required to: (i) perform any site assessment for
Materials of Environmental Concern or (ii)  remove or remediate any Materials of
Environmental Concern.
 
Section 6.17  Material Agreements.
 
 
(a) Except for the agreements listed in Schedule 6.17(a), none of the
Transferors or Transferred Companies is a party to any of the following
agreements to the extent pertaining to the Transferred Business (the "Material
Agreements"):
 
 
 
 
56
 
 
(i)  Partnership agreements, stockholder agreements, voting agreements, vote
pooling agreements or similar arrangements;
 
 
(ii) Enterprise agreements in the meaning of § 291 AktG, i.e. profit and loss
transfer or domination agreement or similar agreements between a Transferor and
a Transferred Company;
 
 
(iii) agreements for carve-outs, split-ups, mergers, amalgamations, spin-offs
and other types of restructurings (including asset deals);
 
 
(iv) agreements for joint ventures, syndicates, associations, consortiums,
co-operations;
 
 
(v) loan agreements, credit lines, debt acknowledgements, loan commitments or
other funding with banks/financial institutions or any Transferor or Transferred
Company as borrower or lender and other instruments evidencing financial
indebtedness of or owed to any bank or Transferor or Transferred Company
(including cash pool agreements), in each case with outstanding amounts
(including interests) in excess of USD 150,000;
 
 
(vi) security interests, guarantees, suretyships, letters of comfort,
performance or warranty bonds and similar instruments issued by any third party,
including, for the avoidance of doubt, any other Affiliate of Ashland and SC,
respectively in excess of USD 150,000, to secure any indebtedness or other
obligation of any Transferor or Transferred Company or issued by any Transferor
or Transferred Company to secure any indebtedness or other obligation of another
Affiliate of Ashland, SC or any third party;
 
 
(vii) agreements regarding swaps, options, forward sales or purchases, futures
and other financial derivatives and combinations thereof;
 
 
(viii) factoring agreements, leasing agreements (including financial and
operating leasing as well as sale and lease back) and credit sale agreements
involving aggregate payments in an amount exceeding USD 250,000;
 
 
(ix) agreements relating to any  disposition or acquisition of any assets or
rights by or to a Transferor or Transferred Company that have not yet been
performed, other than dispositions or acquisitions of inventory or equipment in
the ordinary course of business involving aggregate payments of less than
USD 150,000;
 
 
 
57
 
 
(x) agreements relating to capital expenditures involving an amount exceeding
USD 200,000;
 
 
(xi) license agreements with any Transferor or Transferred Company as licensee
or licensor which resulted during the last fiscal year, or are likely to result
during the current fiscal year, in annual royalties in excess of USD 75,000;
 
 
(xii) lease agreements regarding the Transferred Business Assets other than real
estate with any Transferor or Transferred Company as lessee or lessor involving
an annual rent in excess of USD 50,000;
 
 
(xiii) agreements with customers which resulted during the last fiscal year, or
are likely to result in an annual net revenue exceeding USD 1,000,000;
 
 
(xiv) purchase or service orders or other purchase or service commitments by
customers of the Transferors or Transferred Companies for any goods or services
with a purchase price or other consideration exceeding USD  100,000 or longer
with term longer than three (3) years;
 
 
(xv) agreements with suppliers of any goods or services which resulted during
the last fiscal year, or are likely to result during the current fiscal year, in
payments in excess of USD 300,000 or with supply restrictions for a Transferor
or a Transferred Company;
 
 
(xvi) purchase or service orders or other purchase or service commitments by a
Transferor or Transferred Company to suppliers for any goods or services with a
purchase price or other consideration exceeding USD 50,000 or which cannot be
terminated within a period 12 months;
 
 
(xvii) service or delivery contracts with utility providers with an annual
consideration of more than USD 100,000;
 
 
(xviii) agreements with commercial agents, authorized dealers, franchisees,
distributor and other sales agents;
 
 
(xix) agreements with Governmental Entities excluding however such agreements by
which the public authorities is a customer;
 
 
 
58
 
 
(xx) consultancy agreements and research and development agreements providing
for an annual remuneration exceeding USD 50,000;
 
 
(xxi) agreements with suppliers and competitors which contain non-compete
provisions or other clauses regarding price maintenance or supply restrictions;
 
 
(xxii) agreements with Ashland, SC and Affiliates of Ashland and SC, as the case
may be, to the extent they are not being transferred to the Group in accordance
with the transactions contemplated hereunder; and
 
 
(xxiii) agreements outside the ordinary course of business or not concluded at
arms length's terms containing obligations of the Transferor or a Transferred
Company in excess of USD 50,000.
 
 
To the extent an agreement is described above reasonable complete details of
such agreement have been made available to the other Party via the Data Room.
 
 
(b) Except as listed in Schedule 6.17(b), (i) the Material Agreements are, to
the Knowledge of Ashland or SC, as the case may be, in full force and effect and
enforceable against the parties thereto in accordance with their terms, (ii) no
party to a Material Agreement has given or, to the Knowledge of Ashland or SC,
as the case may be is reasonably likely to give, notice of termination, and, to
the Knowledge of Ashland or SC, as the case may be, no circumstances exist which
give any party to a Material Agreement the right to terminate or modify such
Material Agreement and (iii) to the Knowledge of Ashland or SC, as the case may
be, no party to a Material Agreement is in breach of such agreement or is, or is
reasonably likely to become, unable to meet its obligations, and (iv) the
execution or consummation of this Agreement or the transactions contemplated
herein do not trigger any rights of any party to a Material Agreement.
 
Section 6.18  Suppliers.  With respect to the Transferred Business, since
January 1, 2010, there has not been any material adverse change in the business
relationship with any supplier from whom a Transferor or Transferred Company
purchased more than 20 % of the goods or services (on a consolidated basis)
which it purchased during the past twelve months.
 
Section 6.19  Licenses.  With respect to the Transferred Business, since January
1, 2010, no material licensor or licensee has cancelled or otherwise modified
its relationship with any Transferor or Transferred Company and (i) no such
Person has advised Ashland or SC, as the case may be, of its intent to do so,
and (ii) the consummation of the transactions contemplated herein will not
adversely affect any of such relationships.
 
 
 
59
 
 
Section 6.20  Insurance.
 
 
(a) The insurance policies maintained for the Transferred Business (the
"Insurance Policies") provide insurance against all risks against which
insurance is customarily sought for businesses comparable to the Transferred
Business and the coverage is sufficient to adequately cover such risks.  The
Transferors and Transferred Companies have duly paid all premiums and, since
January 1, 2009 have complied with all other material obligations under the
Insurance Policies.
 
 
(b) There are no claims pending under any Insurance Policy with respect to the
Transferred Business in excess of EUR 250,000, other than excluded Claims and
there are no facts which could give rise to any such claims.
 
Section 6.21  Litigation; Product Liability.
 
(a) There is no action, suit, inquiry, proceeding or investigation by or before
any court or Governmental Entity pending, or to the Knowledge of Ashland or SC,
as the case may be, threatened, against or involving the Transferred Business,
or which questions or challenges the validity of this Agreement or any action
taken or to be taken in connection with the transactions contemplated herein;
and, to the Knowledge of Ashland or SC, as the case may be,  there is no valid
basis for any such action, proceeding or investigation.  No Transferor or
Transferred Company is subject to any judgment, order or decree which, to the
Knowledge of the Transferor may have an adverse effect on the business practices
or conduct of the Transferred Business as contemplated by the Global Business
Plan or on its ability to acquire any property.
 
 
(b) Except as listed in Schedule 6.21(b) the products designed, manufactured or
distributed in connection with the Transferred Business and the services
rendered in relation thereto prior to the Closing Date do not suffer from any
defects which give or could give rise to any product liability or warranty
claims and no such claims have been raised against any Transferor or Transferred
Company within the last twenty-four (24) months.
 
Section 6.22  Compliance with Laws.
 
 
(a) Unless otherwise disclosed in Schedule 6.22(a), the Transferors and
Transferred Companies have complied and will be in compliance in all material
respects with all laws, rules and regulations, ordinances, judgments, decrees,
orders, writs and injunctions of all applicable federal, state, local and
foreign Governmental Entities that affect the Ashland Business and/or the
Ashland Transferred Business Assets or the SC Business and/or the SC Transferred
Business Assets, as the case may be, and, since June 1, 2007, no notice, charge,
claim, action or assertion has been received by any Transferor or Transferred
Company or has been filed, commenced or, to the Knowledge of Ashland or SC,
threatened, against any Transferor or Transferred Company alleging any material
violation of any of the foregoing.  
 
 
 
60
 
 
Since June 1, 2007, no Governmental Entity has at any time challenged or
questioned the legal right of a Transferor or Transferred Company to design,
market, offer or sell any of the services or products of the Transferred
Business in the present manner or style.  The representations set in Section
6.22(a), Section 6.22(b), Section 6.22(c) and Section 6.22(e) are not made with
respect to Environmental Laws, which are the subject of Section 6.16.  
 
 
(b) Neither Ashland nor SC nor any of their respective Transferors or
Transferred Companies, including each of their respective Directors, Officers
and employees, has, directly or indirectly, in connection with the Transferred
Business (i) used any funds for bribes, other unlawful purposes or political
contributions in violation of applicable laws, (ii) requested or accepted any
bribes or other unlawful benefits, (iii) established or maintained any funds or
assets that have not been properly recorded in the books and records of the
Transferors or Transferred Companies, or (iv) have otherwise violated any
statutory provisions prohibiting unlawful or unethical business practices,
including the FCPA.
 
 
(c) Neither Ashland nor SC nor their respective Transferors or Transferred
Companies has directly or indirectly, in connection with the Transferred
Business engaged in any unlawful antitrust practices, including but not limited
to the fixation of prices, abuse of a dominant position or the like.
 
 
(d) Except as set forth on Schedule 6.22(d)-1 each Transferor and Transferred
Company holds Permits. Except as set forth in Schedule 6.22(d)-2 the Permits are
(i) in full force and effect and have not been challenged by any third party and
there are no circumstances which would justify such a challenge and (ii) no
proceedings regarding a revocation or withdrawal of any Permit have been
initiated or to the Knowledge of Ashland or SC, as the case may be, threatened
and (iii) each Transferor and Transferred Company is and within the last three
(3) years prior to the Signing Date has been in compliance in all material
respects with the terms and conditions of the Permits (including without
limitation any ancillary provisions thereto).
 
 
(e) All public grants, allowances, aids and other subsidies in whatever form
(the "Public Subsidies") received by the (i) Transferors relating to the
Transferred Business and (ii) Transferred Companies since June 1, 2007 are
listed in Schedule 6.22(e) and such list indicates the nature of the Public
Subsidy and dates of any administrative orders, agreements or other instruments
on which basis the Public Subsidy was given, the entity which received the
Public Subsidy and the amounts received.  No proceedings regarding a revocation
or withdrawal of a Public Subsidy have been initiated, or to the Knowledge of
Ashland or SC, as the case may be, threatened, and there are no circumstances,
which would justify the initiation of such proceedings.  Each Transferor or
Transferred Company is in full compliance with its obligations under or in
connection with the Public Subsidies, including the obligations under any
ancillary provisions in the respective orders or agreements thereto.  No
Transferor or Transferred Company is obliged under the Public Subsidies to
maintain a certain level of employees or to
 
 
 
61
 
 
make any investments.  No Public Subsidy will have to be repaid in whole or in
part due to the execution or consummation of this Agreement or the transactions
contemplated hereunder.
 
Section 6.23  Employees.
 
 
(a) Schedule 6.23(a) includes for each Transferor (with regard to
Carve-Out  Employees) and Transferred Company a correct and complete list of its
(i) directors and officers and (ii) employees with (a) a fixed annual gross
salary in excess of EUR 100,000, (b) a fixed term of employment of more than two
(2) years, (c) a notice period of more than six (6) months, (d) a contractual
entitlement to a severance payment in excess of three (3) monthly gross
salaries, or (e) other contractual entitlements to cash or non-cash benefits the
aggregate individual or annual value of which exceeds EUR 50,000, in each case
provided that such individuals pertain to the Transferred Business (collectively
the "Material Employees").  Such list correctly states for each Material
Employee the date of his/her service or employment contract and the nature and
date of all ancillary agreements, amendments, side letters, waivers and similar
documents, if any (such contracts are hereinafter referred to as the "Material
Personnel Contracts").
 
 
(b) Except as listed in Schedule 6.23(b), (i) the Material Personnel Contracts
are in full force and effect and enforceable against the parties thereto in
accordance with their terms, (ii) no party to a Material Personnel Contract has
given, or to the Knowledge of Ashland or SC, as the case may be, or is
reasonably likely to give, notice of termination, and, to the Knowledge of
Ashland or SC, as the case may be, no circumstances exist which give any party
to a Material Personnel Contract the right to terminate or modify such Material
Personnel Contract and (iii) no Transferor or Transferred Company is in breach
of a Material Personnel Contract or is reasonably likely to become unable to
meet its obligations thereunder, and (iv) the execution or consummation of this
Agreement or the transactions contemplated herein do not trigger any rights of
any party to a Material Personnel Contract other than notice, consultation and
other similar rights as required by applicable law.
 
 
(c) After the Closing Date no Plan will apply to the Transferred Employees and
no Group will be subject to any Plan or any liability, commitment or obligation
under any Plan to which any Transferor, Transferred Company or ERISA Affiliate
was or is subject, in each case other than those listed in Schedule 6.23(c)-1(
the "Transferred Plans"). Each Transferred Plan has been operated and
administered in all material respects in accordance with its terms and
applicable law, including ERISA and the Code. All obligations under or in
connection with the Transferred Plans have been fulfilled. With the exception of
such Transferred Plans listed in Schedule 6.23(c)-2, all funding obligations
under or in connection Transferred Plans appertaining to periods until the
Closing Date are fully funded according to the requirements established by law
and the Transferred Plans documents based upon the funding assumptions used in
the most recent financial or actuarial reports prepared for the commitments
under the Transferred Plans.
 
 
 
62
 
 
(d) Schedule 6.23(d) includes with respect to all Transferred Employees a
correct and complete list of any applicable (i) reconciliation of interest
agreements (Interessenausgleiche) and social plans (Sozialpläne); (ii)
collective arrangements, whether in the form of general commitments
(Gesamtzusagen), standard terms of employment (vertragliche Einheitsregelungen),
works agreements (Betriebsvereinbarungen), collective bargaining agreements
(Tarifverträge); and (iii) any other employment-related documents or
arrangements which restrict the employer's freedom to dismiss any employee or to
change the terms of their employment (including restrictions in the form of an
obligation to make, in the case of dismissals or changes to terms of employment,
any payments) (the "Collective Agreements").
 
 
(e) Schedule 6.23(e) includes a list of those Transferred Employees who have
been identified by ASK as "Key Employees".  Except as set forth in
Schedule 6.23(e) as of the Signing Date (i) the service or employment agreements
of each of the Key Employees (the "Key Employee Contracts") are in full force
and effect and enforceable against the parties thereto in accordance with their
terms, (ii) no party to a Key Employee Contract has given, or to the Knowledge
of Ashland or SC, as the case may be, or is reasonably likely to give notice of
termination, and to the Knowledge of Ashland or SC, as the case may be, no
circumstances exist which give any party to a Key Employee Contract the right to
terminate or modify such Key Employee Contract, (iii) to the Knowledge of
Ashland or SC, as the case may be, no party to a Key Employee Contract is in
breach of such agreement or is reasonably likely to become unable to meet its
obligations, and (iv) the execution or consummation of this Agreement or the
transactions contemplated herein do not trigger any rights of any party to a Key
Employee Contract.
 
 
(f) To the Knowledge of Ashland or SC, as the case may be, there are no
indications that any director, officer or employee of any of the Transferred
Companies or any of the Transferred Employees suffers from any occupational
disease and no such indications have been notified to any (including statutory)
insurance provider (if any).
 
Section 6.24  Individual and Collective Labor Matters.
 
 
(a) Except as set forth on Schedule 6.24(a), the Transferors and Transferred
Companies have in the last three (3) years prior to the Closing Date not
experienced any disputes with Governmental Entities with respect to labor
matters (in particular, regarding disabled Persons and repayment duties).
 
 
(b) The Transferors and Transferred Companies are with respect to the
Transferred Business in compliance in all material respects with those laws and
regulations dealing with wages and any other remuneration, hours and working
time, vacations and working conditions for their employees, including health and
safety regulations.  All compensation and withholding obligations of the
Transferors and Transferred Companies to or in respect of their current and
former employees within the Transferred Business for periods prior to the
Closing Date have been fulfilled or have been properly provided for in the
Management Accounts.
 
 
 
63
 
 
(c) Except as set forth on Schedule 6.24(c),
 
 
(i) no Transferor or Transferred Companies are, with respect to the Transferred
Business, party to, or bound by, any labor agreement, collective bargaining
agreement, any labor union, labor organization or works council;
 
 
(ii) no labor union, labor organization, works council, or group of employees of
the Transferred Business has made a pending demand for recognition or
certification, and, to the Knowledge of Ashland or SC, as the case may be, there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened in writing to be
brought or filed with the National Labor Relations Board or any other labor
relations tribunal or authority; and
 
 
(iii) to the Knowledge of Ashland or SC, as the case may be, there are no labor
union organizing activities with respect to any employees of the Transferred
Business.
 
 
(d) In the last three (3) years prior to the Closing Date, there has been no
actual or, to the Knowledge of Ashland or SC, as the case may be, threatened
material arbitrations, material grievances, labor disputes, strikes, lockouts,
slowdowns or work stoppages against or affecting the Transferred Business.
 
Section 6.25  Tax Matters.
 
 
(a) All Tax Returns required to be filed on or before the Closing Date with
respect to the Transferred Business have been or will be timely filed by each
Transferor or Transferred Company on or before the Closing Date in all
jurisdictions in which such Tax Returns are required to be filed and all such
Tax Returns are or will be true, correct, and complete. All Taxes shown to be
due on such Tax Returns have been or will be timely paid in full, except for
Taxes being contested in good faith and for which adequate reserves have been
established and maintained in accordance with applicable IFRS or local GAAP,
specifically listed on Schedule 6.25(a). All social security
(Sozialversicherungsbeiträge) or other similar contributions imposed by any
Governmental Entity have duly been paid.
 
 
(b) All Transferred Companies have maintained sufficient and accurate records,
especially information required to support Tax Returns, information that has
been or may be filed, lodged or submitted to any Tax Authority or is required to
be kept under any applicable Tax law, including documentation legally required
for transfer pricing purposes.
 
 
64
 
 
 
(c) No statute of limitations of any jurisdiction regarding the assessment or
collection of Taxes with respect to the Transferred Business has been extended
or waived, or such extension or waiver has been requested.
 
 
(d) Except as listed in Schedule 6.25(d)
 
 
(i) there are no audits other than routine audits in the ordinary course of
business, claims, assessments, levies, administrative proceedings, or lawsuits
pending, or to the Knowledge of Ashland or SC, as the case may be, threatened or
proposed, against the Transferred Business by any Tax Authority; and
 
 
(ii) no Transferor or Transferred Company has received any written Tax ruling or
entered into or is currently under negotiations to enter
 
 
(iii) into any agreement with any Tax Authority, which could reasonably be
expected to affect any taxable year or other taxable period ending after the
Closing Date or for which the statute of limitations has not expired.
 
 
(e) None of the Transferred Companies (i) is a party to, is bound by, or has any
obligation under any Tax Sharing Agreement, or (ii) has any potential liability
or obligation (for Taxes or otherwise) to any person as a result of, or pursuant
to, any such Tax Sharing Agreement.
 
 
(f) There are no liens for Taxes on any of the Transferred Business Assets,
except for Taxes not yet due and payable.
 
 
(g) No claim has ever been made by a Tax Authority in a jurisdiction where a Tax
Return is not filed by, or with respect to the Transferred Business, that any
Transferor or any of the Transferred Companies are or may be subject to taxation
in that jurisdiction.
 
 
(h) Each Transferor and Transferred Company has withheld and paid in full all
Taxes required to have been paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member or other third party.
 
 
(i) The tax loss carry forwards of the Transferred Companies exist in the
amounts as may be calculated from the Individual Financial Statements.  Except
as set forth on Schedule 6.25(i) such tax loss carry forwards are not the
subject of any litigation or challenge by any Tax Authorities and there are no
circumstances that would justify such challenge.
 
 
 
65
 
 
(j) Except for SKW and WD ("Steuerliche Organschaft"), none of the Transferred
Companies have or will have, with respect to any Pre-Closing Period or Straddle
Period, any liability for the Taxes of any other Person, as a transferee or
successor, or as a result of (i) operation of law or (ii) the relevant
Transferred Company being a member of an affiliated, consolidated, unitary,
combined or similar Tax group.
 
 
(k) None of the Transferred Companies is a party to any "listed transaction", as
defined in Treasury regulation section 1.6011 – 4.
 
 
(l) No power of attorney regarding Tax matters that currently is in effect has
been granted by any of the Transferred Companies.
 
 
 
Section 6.26  Intellectual Property.
 
 
(a) The respective Transferors, the Transferred Companies and ALIP  are (i) the
sole and exclusive owner of the Transferred Intellectual Property Rights and of
all Licensed Intellectual Property Rights free and clear of all Encumbrances,
except for Permitted Encumbrances.
 
 
(b) Except as set forth on Schedule 6.26(b) all registrations and applications
for Patents and Trademarks have been duly maintained and have not lapsed,
expired or been abandoned, and no registration or application therefore is the
subject of any opposition, interference, cancellation proceeding or other legal
or governmental proceeding before any Governmental Entity in any jurisdiction.
 
 
(c) There are no obligations for compensation and other claims of employee
inventors pertaining to the Transferred Intellectual Property Rights.
 
 
(d) Except as set forth on Schedule 6.26(d)-1, to the Knowledge of Ashland or
SC, as the case may be, there is no infringement or other violation of any
Transferred Intellectual Property Rights or Licensed Intellectual Property
Rights by any third party and the conduct of the Transferred Business as
currently conducted does not conflict with, infringe, dilute or misappropriate
in any way on any intellectual property right of any third party.  Except as set
forth on Schedule 6.26(d)-2, there is no suit, action or proceeding pending, or
to the Knowledge of Ashland or SC, as the case may be, there is no claim, and
action or proceeding  threatened, against any Transferor or Transferred Company
(i) alleging any infringement, violation, dilution or misappropriation of any
third party's intellectual property rights or (ii) challenging the ownership,
use, validity or enforceability of the Transferred Intellectual Property Rights
or the Licensed Intellectual Property Rights.
 
 
 
66
 
 
(e) Except as set forth on Schedule 6.26(e), all consents, and authorizations by
or with Governmental Entities necessary with respect to the consummation of the
transactions contemplated herein, as they may affect the Transferred
Intellectual Property Rights and the Licensed Intellectual Property Rights, have
been obtained or will be obtained prior to the Closing Date.
 
 
(f) Except as set forth on Schedule 6.26(f), neither a Transferor, a Transferred
Company or ALIP has entered into any consent, indemnification, forbearance to
sue, settlement agreement or cross-licensing arrangement with any Person
relating to the Transferred Intellectual Property Rights or the Licensed
Intellectual Property Rights, or in connection with the Transferred Business,
relating to the intellectual property rights of any third party.
 
 
(g) No Transferor, Transferred Company or ALIP is, or will be as a result of the
execution and delivery of this Agreement or the performance of its obligations
under this Agreement, in breach of any license, sublicense or other agreement
relating to the Transferred Intellectual Property Rights or Licensed
Intellectual Property Rights.
 
Section 6.27  Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any broker's
or finder's fee or any other commission or similar fee in connection with any of
the transactions contemplated herein.
 
Section 6.28  Currency Conversion.  For the purposes of this ARTICLE VI the
currency conversions shall be determined using the European Central Bank's
fixing rates as published on its website (www.ecb.int) shortly after 2.15pm.
Central European Time on June 1, 2010.
 
ARTICLE VII
 


 
REMEDIES FOR BREACH OF WARRANTY AND LIMITATIONS
 


 
Section 7.1  Breach.  In the event that any of the representations contained in
ARTICLE VI is incorrect, incomplete or misleading (a "Breach"), Ashland or SC,
as the case may be, shall subject to the application of ARTICLE VIII and the
remainder of this ARTICLE VII, put ASK, and/or at ASK's election, the Group
Company affected by such Breach, in the same position they would be in if the
representation had been correct and complete or not misleading, either by: (i)
providing for such position in kind, or, (ii) if it is impractical to provide
such position in kind, by paying to ASK, and/or at ASK's election, the Group
Company affected by such Breach the monetary amount necessary  to
compensate  ASK and/or the Group Company affected by such Breach for the Losses
associated with such Breach.  If and to the extent that the remediation in kind
with respect to Losses creates a taxable income for ASK or the Group Companies,
the Losses shall include the amount of the resulting taxes.  Any advantages
resulting from the Breach shall be taken into account only as and when they have
actually been received.  Unless provided otherwise herein, Sections 249 through
254 German Civil Code shall apply.
 
 
67
 
 
Section 7.2  Exclusion of Claims for Breach.  Ashland and SC shall not be liable
for a Breach, if and to the extent that
 
 
(a) any of the Group Companies have caused or aggravated such Breach or any Loss
resulting therefrom or failed to mitigate Losses;
 
 
(b) the amount of the Losses caused by such Breach (i) is recovered, (ii) could
with reasonable efforts be recovered, or (iii) could with reasonable efforts
have been recovered in each case from a third party, including under an
Insurance Policy;
 
 
(c) the circumstances giving rise to the Breach are specifically reflected or
reserved against in the respective Closing Date Balance Sheet or Closing Date
Net Asset Values Statement (each as defined in the Master Formation Agreement);
 
 
(d) the payment or settlement of the Losses results in a Tax relief or other
benefit to any of the Group Companies;
 
 
(e) the facts, circumstances or events forming the basis of a Breach have been
specifically disclosed in those schedules, which are relevant to the
representations contained in ARTICLE VI, and for purposes hereof, disclosure of
any matter, fact, or circumstance in any schedule to this Agreement shall be
deemed to be disclosure thereof for purposes of any other schedule to the extent
the relevance of such disclosure is reasonably apparent and could have been
reasonably expected under such other schedule; the limitation under this Section
7.2(e) shall not apply if the underlying facts have not been disclosed in
reasonable detail in the Data Room prior to the Signing Date; or
 
 
(f) the Breach results from, or its consequences are after the date of this
Agreement increased by, the passing of or any change in any law, statute,
ordinance, rule, regulation, common law rule or administrative practice of any
Government Entity.
 
Section 7.3  De Minimis Amount; Deductible; Cap.
 
 
(a) Each of Ashland and SC shall not be liable for a Breach under this Agreement
unless and until (i) an individual Loss (it being understood that all Losses
arising from the same event, condition or set of circumstances shall be
considered as an individual Loss for purposes of such calculation) exceeds
EUR 25,000 (in words: Euro twenty five thousand) (the "De Minimis Amount"), and
(ii) the aggregate Loss exceeding such De Minimis Amount exceed EUR 500,000 (in
words: Euro five hundred thousand ) (the "Deductible").  If the Deductible is
exceeded, ASK or the relevant Group Company shall be entitled to payment of any
Loss (excluding individual Losses falling below the De Minimis Amount) in excess
of the Deductible (Freibetrag).
 
 
 
68
 
 
(b) Each of Ashland's and SC's aggregate liability for all Breaches and claims
under this Agreement, taken together, shall not exceed 20% (twenty percent) of
the Transferred Business transferred by each of Ashland or SC, respectively (the
"Cap"); provided, however, that the Cap shall not apply for any liability for a
Breach of the representations set forth in Section 6.1 to Section 6.5, Section
6.7(a), Section 6.13(b), Section 6.16(a), Section 6.16(c), Section 6.16(d),
Section 6.20, Section 6.21, Section 6.22, Section 6.25, Section 6.26(a) and
Section 6.26(c), which shall be unlimited.
 
Section 7.4  Time Limitations.  All claims arising under ARTICLE VI of this
Agreement shall be time-barred within twenty-four (24) months after the Closing
Date, except for claims arising under (i) Section 6.1 to Section 6.5, Section
6.7(a), Section 6.13(b), Section 6.26(a) and Section 6.26(b) which shall be
time-barred within 8 years after the Closing Date, and (ii) Section 6.25 which
shall be time-barred six (6) months after the relevant Tax assessment has become
final, binding and non-appealable, or, in case of a secondary profit and loss
transfer Loss, six (6) months after the secondary profit and loss transfer Loss
has been raised against WD or SKW, and,  or in countries where there is no
practice of regular Tax assessments ten (10) years from the Closing Date.  For
the avoidance of doubt, any claims arising under ARTICLE VIII of this Agreement
(Indemnifications) shall constitute an independent liability regime and shall
become time-barred in accordance with the specific provisions stipulated
therein.  All claims for Loss due to Breach shall only be suspended by a timely
notification in accordance with Section 9.1 and the filing of a respective
lawsuit.
 
ARTICLE VIII
 
 
FURTHER INDEMNIFICATIONS
 


 


Section 8.1  Indemnification for Excluded Liabilities.
 
 
(a) The Parties intend that only (i) Assumed Liabilities in case of the
Carve-Out Businesses and (ii) Transferred Liabilities in case of Transferred
Companies shall be economically assumed by or transferred to the Group Companies
and all Excluded Liabilities shall remain economically with Ashland and SC
respectively.  Therefore, each of Ashland and SC, respectively, shall indemnify
and hold harmless ASK or, at the election of ASK, the relevant Group Company as
third party beneficiary without an own right to claim from and against any
Losses resulting from or in connection with an Excluded Liability related to the
Ashland Business or the SC Business, as the case may be, in accordance with
Section 8.2 and/or Section 8.4 in case of an Environmental Loss and Section
8.3 regarding Taxes.  If and to the extent that the indemnification creates a
taxable income for the relevant Group Company, the Losses shall include the
amount of the resulting taxes.  For the avoidance of doubt any indemnification
of any Excluded Liabilities related to or arising from an Environmental Loss or
a Loss associated with unpaid Taxes shall be governed exclusively by Section
8.2, Section 8.3 and/or Section 8.4.  
 
 
(b) In furtherance of Section 8.1(a) above, the obligation to indemnify for
Excluded Liabilities arising out of or relating to breaches of anti-trust,
anti-corruption or
 
 
69
 
 
other applicable laws in connection with the operation of the Ashland Business
or the SC Business (see ARTICLE I, Excluded Liabilities (g)) ("Compliance
Breaches") shall also apply with respect to Compliance Breaches that have been
committed prior to the Closing Date but continued thereafter (e.g. undiscovered
fixing of prices) without Knowledge of ASK; provided however, that this shall
not apply for Compliance Breaches committed after the second  anniversary of the
Closing Date. For the purposes of this Section 8.1(c) "Knowledge of ASK" shall
mean positive knowledge of the management board of ASK and such knowledge the
management board of ASK could have obtained had it conducted its affairs without
gross negligence.
 
 
(c) No right under this Section 8.1 shall be limited, time barred or restricted
by the limitation set forth in ARTICLE VII or Section 8.2 through Section 8.8,
provided however, that any claim under this Section 8.1 shall become time barred
30 years after it has arisen (Anspruch entstanden within the meaning of Sec. 199
of the German Civil Code (BGB)).
 
Section 8.2  Environmental Indemnification.
 
 
(a) Environmental Indemnification.  The indemnification under Section 8.1 shall,
subject to this Section 8.2, apply in case of any Environmental Loss
attributable to the Ashland Business or the SC Business, as the case may be, to
the extent such Environmental Loss relates to or arises out of actions, events,
or conditions first originating or occurring on or before the Closing Date.  ASK
shall indemnify and hold harmless Ashland and/or SC, as the case may be, at the
election of Ashland and/or SC, the relevant Affiliate of Ashland and/or SC as
third party beneficiary without an own right to claim from any Environmental
Loss, which relates to or arises out of actions, events, or conditions first
originating or occurring after the Closing Date.  Without altering or affecting
in any manner the provisions of Section 8.2(e) or Section 8.2(f), to the extent
that two or more of Ashland or SC or their respective Transferors and ASK or any
Transferee are liable hereunder with respect to the same Environmental Loss, the
Environmental Loss will be apportioned among Ashland or SC or the applicable
Transferor and ASK or the applicable Transferee in proportion to the extent to
which the activities of each party contributed to the cause of the Environmental
Loss, taking into consideration all pertinent factors, including the length of
ownership by such parties of the affected property during the time of the act,
event or occurrence giving rise to the Environmental Loss and the use made of
such property by such parties. Without limiting the generality of the foregoing,
the Parties are in agreement, that Losses incurred in connection with the
subject matters set forth on Exhibit 8.2(a) shall constitute Environmental
Losses which shall be deemed to relate to or arise out of actions, events, or
conditions originating or occurring on or before the Closing Date.
 
 
(b) Procedure for Asserting Environmental Losses.  In the event that after the
Closing Date any Party shall suffer an Environmental Loss subject to
indemnification under Section 8.2(a), such Party (the "Claimant") shall as soon
as reasonably practical after discovery of the relevant facts give the Party
responsible for the indemnification of such Environmental Loss is made (the
"Responding Party") written notice of such Environmental
 
 
 
70
 
 
Claim.  Before taking any measures to remediate the issues associated with the
Environmental Claim (the "Remedial Measures"), other than such measures which
are necessary to remove an immediate danger to the human health, natural
resources or material assets, the Responding Party shall give the Claimant the
reasonable opportunity to comment upon the Remedial Measures and shall take the
Claimant's comments into reasonable consideration.  The Responding Party shall
have the right to direct and control (A) any Remedial Measures, including
determining the scope, extent, duration and cost of such Remedial Measures, (B)
the defense of any Environmental Claims raised by a third party (C) all
discussions, negotiations and proceedings with Governmental Entities and third
parties in connection therewith; provided that the Responding Party shall not
(i) unreasonably interfere with any ongoing operations or the conduct of the
Claimant's business or (ii) select Remedial Measures that would materially
interfere with the Claimant's operations or business or materially impair the
value of the Claimant's property, business or assets.
 
 
(c) Appointment of Neutral Environmental Expert.  If the Responding Party
objects to the basis for the assertion of the Environmental Claim, it shall
deliver to the Claimant, on a timely basis, a notice setting forth the basis for
such objection and the Parties to the dispute shall attempt in good faith to
settle the disagreement considering the factors set forth in the last sentence
of Section 8.2(a).  If said Parties cannot settle the disagreement within three
months after receipt of the statement of objections, then said Parties may
present the matter to a neutral environmental expert from a recognized
environmental consulting firm to be jointly designated by the disputing Parties
(the "Neutral Environmental Expert").  If the disputing Parties cannot agree on
the Neutral Environmental Expert within ten Business Days after the respective
request for such designation, the Neutral Environmental Expert shall be
appointed by the president of the Munich chamber of commerce and industry
(Industrie- und Handelskammer, München) at the request of either Party to the
dispute after consideration of the proposals and comments by the disputing
Parties. The disputing Parties shall jointly instruct the Neutral Environmental
Expert to decide the issues in dispute in accordance with the provisions of this
Section 8.2.  The costs and expenses of the Neutral Environmental Expert shall
be borne by the disputing Parties in equal parts.
 
 
(d) Determination of Causation by Neutral Environmental Expert. In case the
cause of the Environmental Loss cannot be evidently assigned to any of the
Parties, said Environmental Loss shall be split between the Parties on the basis
of the ratio of liability (Haftungsquote) determined with binding effect for
each Party by the Neutral Environmental Expert, whereas the ratio of liability
shall be assigned by the Neutral Environmental Expert on the basis of the
assumed probability of the causal share in the causation.
 
 
(e) Sliding Scale. In case the allocation of the Environmental Loss cannot be
determined by the disputing Parties under Section 8.2(c) or by the Neutral
Environmental Expert, the Environmental Loss shall be split between the
disputing Parties as follows:
 
 
 
71
 
 
 
Number of Years
Commenced following the
Year in which the Closing
Date Occurs
Ratio of Environmental
Loss Assigned to Ashland
or SC
Ratio of Environmental Loss
Assigned to the Group
1
n*/(n+1)
1/(n+1)
…2
n/(n+2)
2/(n+2)
…
   
20**
n/(n+20**)
20**/(n+20**)

* Whereas n shall be defined as the number of years in which the business
activity giving rise to the Environmental Loss was conducted by Ashland or SC,
as the case may be.
 
** The number 20 shall be replaced by the number 30 for all Environmental Losses
that are subject to the thirty (30) year time limitation in accordance with
Section 8.2(f)(i) below.
 
The ratio of Environmental Loss assigned to the Parties pursuant to the above
table shall be determined as of the date on which the Party notified in writing
the other Party of the respective Environmental Claim.
 
 
(f) Statute of Limitations.
 
 
(i) Except as set forth in the following sentence, any claims for an
Environmental Loss by ASK or any Group Company under this Section 8.2 shall
become time-barred if not asserted within twenty (20) years from the Closing
Date. Notwithstanding the foregoing, any claims by ASK or any Group Company for
an Environmental Loss attributable to the Cleveland East site or the Cleveland
West site of the Ashland Business or to the Mundwa site of or the Wadki site of
AMSC shall become time barred if not asserted within thirty (30) years from the
Closing Date. Claims for Environmental Losses that have been asserted within the
twenty (20) or thirty (30) year time period set forth above in this Section
8.2(f)(i) shall not become time barred and be unlimited, provided however, that
any such claim shall become time barred 30 years after it has arisen (Anspruch
entstanden within the meaning of Sec. 199 of the German Civil Code (BGB)).
 
 
 
72
 
 
(ii) The claims for Environmental Losses related to those matters set forth on
Exhibit 8.2(a) shall be deemed to have been asserted on the Closing Date for the
purposes of this Section 8.2.  
 
 
(g) Cooperation; Access.  In the event that the Responding Party undertakes
Remedial Measures, the Claimant shall:
 
 
(i) cooperate with Responding Party in (a) handling any claim; (b) performing
and completing any Remedial Measures, including, without limitation, executing,
as soon as practicable, all permits, applications, filings, assignments and
other instruments required by applicable Governmental Entities and providing
copies of all materials requested by Responding Party relating to Remedial
Measures; (c) upon request, and as soon as practicable thereafter, delivering to
Responding Party copies of all files, records, documents, instruments and
certificates in the possession and control of the Claimant and not previously
provided to Responding Party, relating to the Transferred Real Property, the
presence of Materials of Environmental Concern thereat and other conditions
which are of reasonable interest to Responding Party; and (d) the performance of
any further ministerial actions (include Claimant’s consent to and effectuation
of such use restrictions or controls (via methods including a deed restriction
or other institutional controls requiring continued industrial use of the
Transferred Real Property)) reasonably necessary to effectuate completion of any
Remedial Measures;
 
 
(ii) grant to the Responding Party, its employees, consultants, contractors or
designated representatives license to enter upon any Transferred Real Property
in order to conduct any such Remedial Measures or take such other actions as may
be required to meet its obligations under this Agreement, including the taking
of soil samples or installation of groundwater monitoring wells and the sampling
soils and wells as needed in specific areas of concern. The license granted
herein will terminate at such time as Responding Party’s obligations under this
Agreement terminate.
 
 
(h) Any indemnification obligations for Environmental Losses shall further be
limited as set forth below:
 
 
(i) A Responding Party shall be responsible for Environmental Losses related to
the Cleanup of Materials of Environmental Concern only to the extent that: (A)
the Remedial Measures selected use the least stringent Remediation Standards
(including, without limitation, the use of institutional controls or deed
restrictions) allowed under applicable Environmental Law; and (B) such Cleanup
is conducted using the most cost effective methods
 
 
73
 
 
 
for investigation, removal, remediation and/or containment consistent with
applicable Environmental Law or the requirements of any Governmental Entity
having jurisdiction over such Cleanup.
 
(ii) A Responding Party shall have no responsibility for any Environmental
Losses to the extent that such Environmental Loss is incurred: (A) in connection
with any capital improvements and repairs and modifications to capital
improvements associated with any property; (B) due to any change related to the
property after the Closing or arising from the closure or sale of a facility or
business, the construction of new structures or equipment, a modification
to existing structures or equipment, the excavation or movement of soil, or a
change in use of the facilities from manufacturing to any other use, or (C) as a
result of any investigation, assessment, study or other remedial action that
voluntarily initiated, performed or caused to be performed after the Closing.
 
 
(iii) no Claimant shall settle, compromise or otherwise resolve any
Environmental Claims raised by a third party without the prior written approval
of the Responding Party, even if such Responding Party has expressly declined to
direct and control the defense of such Environmental Claim raised by a third
party under Section 8.2(b) in which case such approval shall not be unreasonably
withheld.
 
Section 8.3  Taxes.
 
 
(a) Tax Indemnification.  The indemnification under Section 8.1 shall, subject
to the provisions of this Section 8.3, apply in case of any Loss associated with
unpaid Taxes arising in relation to any event, act or omission occurring on or
before the Closing Date or in relation to any income, profits or gains earned,
accrued or received in any period ending on or before the Closing Date,
including Taxes in connection with the Profit and Loss Transfer Agreements,
their termination or the non-recognition by the tax authorities for tax transfer
purposes, regardless of whether assessed or raised as secondary profit and loss
transfer Loss, to the extent such Loss exceeds the amount which has been taken
into account as ("Tax Payables") in the Net Asset Value Imbalance pursuant to
Section 7.2 of the Master Formation Agreement.  Any payment or set off under
this indemnification shall be treated as an adjustment of the transaction values
of the Transferred Assets by Ashland or SC, as the case may be.
 
 
(b) Time for Payment.  The indemnification under this Section 8.3 shall become
due and payable at the same time the respective Tax becomes due and payable for
the relevant Group Company, but in no event earlier than fifteen (15) Business
Days after Ashland or SC, as the case may be, has received notice from ASK under
Section 9.1.  
 
 
 
74
 
 
(c) Statute of Limitations.  Any claims under this Section 8.3 shall become
time-barred six (6) months after the relevant Tax assessment has become final,
binding and non-appealable, or, in case of a secondary profit and loss transfer
Loss, six (6) months after the secondary profit and loss transfer Loss has been
raised against WD or SKW, and,  or in countries where there is no practice of
regular Tax assessments ten (10) years from the Closing Date.
 
 
(d) Tax Refunds.  ASK shall pay to Ashland or SC, as the case may be, as an
additional portion of the Compensation Payment the amount of Tax Refunds (as
defined below) received by any Group Company after the Closing Date and relating
to any period prior
 
 
(e) to the Closing Date if and to the extent such Tax Refunds exceed the amount
which has been taken into account as "prepaid taxes and tax receivables " in the
Closing Date Net Asset Values pursuant to Section 7.2(b) of the Master Formation
Agreement.  ASK shall notify Ashland or SC, as the case may be, without undue
delay in writing of the receipt of the Tax Refund.  Any amount payable to
Ashland or SC, as the case may be pursuant to this Section 8.3(d) shall be due
and payable within fifteen (15) Business Days after the Tax Refund has been
received by the relevant Group Company unless and to the extent Ashland or SC,
as the case may be, has not set-off the respective claims against any payment
obligation pursuant to this Agreement or the Master Formation Agreement.  If any
Tax Refund is reduced after Ashland or SC, as the case may be, has received the
benefit of it (e.g. after ASK has paid it to Ashland or SC, as the case may be,
or it has reduced, in whatsoever way, a claim of ASK against Ashland or SC, as
the case may be), then Ashland or SC, as the case may be, shall pay an amount
equal to such reduction to ASK; sentence 3 and 4 of this Section 8.3(d) shall
(with regard to the due date of such payment and any default) apply mutatis
mutandis.
 
"Tax Refund" means any repayment of any Tax received by any Group Company and
any claim for repayment of any Tax assessed and in favor of any Group Company
and paid out by a Tax Authority, in each case relating to any Pre-Closing
Period.
 
 
(e) Tax Benefits.  In calculating the indemnification under this Section
8.3 payable to ASK or the relevant Group Company, the amount of any indemnified
Loss shall be determined without duplication of any other Loss for which an
indemnification claim has been made under any other representation, warranty, or
agreement and shall be computed net of any Tax benefit of ASK or the relevant
Group Company, as the case may be, with respect to such Losses to the extent
actually received in the form of a reduction in Taxes otherwise payable by ASK
or the relevant Group Company.  If ASK or the relevant Group Company actually
receives such a Tax benefit subsequent to the payment of any indemnified Losses,
then ASK or the relevant Group Company, as the case may be, shall make a payment
within four (4) weeks to either Ashland or SC, as the case may be, if, when and
to the extent such Tax benefit is actually received.
 
 
(f) Ashland, SC and ASK shall reasonably cooperate, and shall cause their
respective Affiliates, officers, employees, agents, auditors and representatives
to reasonably cooperate, in preparing and filing all Tax Returns of the
Transferred Companies, and in resolving
 
 
 
75
 
 
all Tax Contests with respect to all Pre-Closing Periods and Straddle Periods
(including by providing appropriate powers of attorney). ASK recognizes that
from time to time, after the Closing Date, Ashland and SC may need access to
certain accounting and Tax records and information held by the Transferred
Companies to the extent such records and information pertain to events occurring
on or prior to the Closing Date; therefore, Ashland, SC and ASK agree that, from
and after the Closing Date, ASK shall, and shall cause the Transferred Companies
to, (a) retain and maintain such records and information until six months after
the applicable statute of limitations (taking into account all extensions) with
respect to the Tax for which such records or information relate, and (b) allow
Ashland and SC (and their agents and representatives) to inspect, review and
make copies of such records and information as Ashland and SC or their agents
and representatives reasonably request from time to time during normal business
hours and after appropriate prior notification.
 
 
(g) Ashland, SC and ASK agree and shall cause their respective Affiliates,
officers, employees, agents, auditors and representatives to cooperate in
providing Ashland or SC, as the case may be, access to certain accounting and
Tax records and information held by the Group Companies, for purposes of
preparing Tax Returns, including, but not limited to Tax records and information
necessary (i) for filing Internal Revenue Service Form 5471 (Information Return
of U.S. Persons With Respect to Certain Foreign Corporations) or Form 8858
(Information Return of U.S. Persons With Respect To Foreign Disregarded
Entities) for the Group Companies; (ii) for filing Internal Revenue Service Form
1118 (Foreign Tax Credit-Corporations) and substantiating, through the provision
of receipts for Tax payments and Tax Returns, foreign tax credits claimed on
Internal Revenue Service Form 1118.
 
 
(h) ASK shall deliver a written notice to Ashland and SC in writing promptly
following any demand, claim or notice (a "Tax Claim Notice") of commencement of
a claim, proposed adjustment, assessment, audit, examination or other suit with
respect to Taxes of any of the Transferred Companies for which Ashland or SC may
reasonably be expected to be liable hereunder (any of the foregoing, a "Tax
Contest") and shall describe therein in reasonable detail (to the extent known
by ASK) the facts constituting the basis for such Tax Contest, the nature of the
relief sought, and the amount of the claimed Losses (including Taxes), if any,
and shall include therewith a copy of any demand, claim, notice or other written
evidence of such Tax Contest to the extent that such demand, claim, notice or
other written evidence has been received by ASK or any Transferred Company or by
any attorney or other agent thereof; provided, that the failure or delay to so
notify Ashland or SC will not operate to relieve Ashland or SC of any obligation
or liability that Ashland or SC may have to ASK in respect of any such Loss.
 
 
(i) With respect to any Ashland Tax Contest for Taxes of any Ashland Transferred
Companies for any Pre-Closing Period, Ashland may elect to assume and control
the defense or settlement of such Ashland Tax Contest by providing written
notice (such notice, an "Ashland Tax Contest Control Notice") to ASK and SC
within 30 days after delivery by ASK of the Ashland Tax claim notice. If Ashland
provides an Ashland Tax Contest control notice then
 
 
 
76
 
 
Ashland (i) shall bear its own costs and expenses incurred or sustained in
connection therewith, (ii) will be entitled to engage its own counsel with
respect thereto, and (iii) may (A) pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with any Tax Authority,
(B) either pay the Tax claimed or sue for refund under circumstances in which
applicable Law permits such refund suit or (C) contest, settle or compromise the
Ashland Tax Contest in any manner permissible by applicable Law; provided,
however, that Ashland shall not settle or compromise (or take any actions
described in the foregoing clause (iii) with respect to) any Ashland Tax Contest
without the prior written consent of ASK and SC.  If Ashland provides an Ashland
Tax Contest control notice then Ashland shall (1) keep ASK and SC reasonably
informed of all material developments and events relating to such Ashland Tax
Contest, (2) consult with ASK and SC in connection with the defense or
prosecution of any such Ashland Tax Contest and (3) provide such cooperation and
information as ASK and SC reasonably request in connection with such Ashland Tax
Contest.
 
 
(ii) With respect to any SC Tax Contest for Taxes of any SC Transferred
Companies for any Pre-Closing Period, SC may elect to assume and control the
defense or settlement of such SC Tax Contest by providing written notice (such
notice, an "SC Tax Contest Control Notice") to ASK and Ashland within 30 days
after delivery by ASK of the SC Tax claim notice. If SC provides an SC Tax
Contest control notice then SC (i) shall bear its own costs and expenses
incurred or sustained in connection therewith, (ii) will be entitled to engage
its own counsel with respect thereto and (iii) may (A) pursue or forego any and
all administrative appeals, proceedings, hearings and conferences with any Tax
Authority, (B) either pay the Tax claimed or sue for refund under circumstances
in which applicable Law permits such refund suit or (C) contest, settle or
compromise the SC Tax Contest in any manner permissible by applicable Law;
provided, however, that SC shall not settle or compromise (or take any actions
described in the foregoing clause (iii) with respect to any SC Tax Contest
without the prior written consent of ASK and Ashland.  If SC provides an SC Tax
Contest control notice then SC shall (1) keep ASK and Ashland reasonably
informed of all material developments and events relating to such SC Tax
Contest, (2) consult with ASK and Ashland in connection with the defense or
prosecution of any such SC Tax Contest and (3) provide such cooperation and
information as ASK and Ashland reasonably request in connection with such SC Tax
Contest.
 
 
(iii) In connection with any Tax Contest that relates to Taxes of any of the
Transferred Companies for which Ashland or SC do not provide a Tax contest
control notice in accordance with Section 8.3(h)) (i) and (ii), ASK shall
control the defense and settlement of such Tax Contests (or shall cause the
defense and settlement of such Tax Contests to be controlled) in good faith;
provided, however, that ASK shall not settle or compromise any such Tax
 
 
 
77
 
 
Contests without the prior written consent of Ashland and SC; provided however,
that the consent may not be withheld by either Party without reasonable
substantive supporting arguments.
 
 
(iv) ASK at its sole expense, shall control the defense and settlement of all
Tax Contests that relate to Taxes for any Straddle Period; provided, however,
that ASK shall not settle or compromise any such Tax Contest without the prior
written consent of Ashland and/or SC; provided however, that the consent may not
be withheld by either Party without reasonable substantive supporting arguments.
 
 
(v) During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Closing Date, Ashland and SC
shall not cause or permit the Transferred Companies to make any material Tax
elections (except as provided herein), file any material amended Tax Return,
enter into any material closing agreement, settle any material Tax claim or
assessment, surrender any material right to claim a refund of Taxes, or consent
to any extension or waiver of the limitation period applicable to any material
Tax claim or assessment, or take any other similar action, or omit to take any
action relating to the filing of any material Tax Return or the payment of any
material Tax; change any annual accounting periods, adopt or change any method
of accounting or reverse any accruals (except as required by a change in Law or
Applicable GAAP), change the fiscal year, in each case unless agreed to in
writing by Ashland and SC.  Notwithstanding the foregoing, (i) the fiscal year
of WD and SKW may be changed in order to allow for the termination of the WD
Profit and Loss Transfer Agreement and the SKW Profit and Loss Transfer
Agreement as contemplated hereunder, and (ii) on or after the Closing Date the
Group Companies other than ASK and US LP shall make U.S. federal income tax
entity classification elections on Internal Revenue Service Form 8832 at the
direction of Ashland, without any further consent of SC or ASK being required,
provided such elections would not have a material adverse effect on SC. The
elections can be made effective as of or prior to the Closing Date. In addition,
at the request of SC, US Limited Partnership shall make an election described in
Section 754 of the Code effective for the first taxable year of US Limited
Partnership.
 
 
 
 
Section 8.4  Special Indemnifications.
 
 
(a) Ashland shall indemnify and hold harmless, ASK or, at the election of ASK,
the relevant Group Company as third party beneficiary without an own right to
claim, from and against
 
 
 
78
 
 
(i) any Loss attributable to the actual or alleged non-compliance of Ashland
Resinas and/or its activities with applicable zoning law (including, but not
limited to, law no. 6031/1988) at its Campinas site in Brazil, provided such
non-compliance is asserted by a Governmental Authority and except to the extent
such non-compliance results from any extensions activities at the Campinas site
beyond the currently conducted by the Group after the Closing Date; Losses under
this Section 8.4(a)(i) shall include, but not be limited to, Losses: (a)
incurred in connection with Cleanups, (b) related to the curtailment of the
business as currently conducted at the Campinas site, the potential partial or
total prohibition of operations at and/or closure of the Campinas site and, (c)
incurred in connection with, in the event of the partial or total prohibition of
operations at and/or closure of the Campinas site, the development and
installation of an alternative site in lieu of the Campinas site and/or (d) any
related administrative, civil or criminal penalties of any kind (and not only
directly related to zoning law); and
 


 
(ii) the actual or alleged exposure of individuals (including, but not limited
to, employees of Ashland and employees of customers of Ashland) on or prior to
the Closing Date to airborne silica which has been produced, processed, used
and/or applied in the Ashland Business; provided, that the respective Loss shall
be split between Ashland and the Group
 
 
(1) in accordance with the ratio the period of the actual or alleged exposure of
the respective individual on or prior to the Closing Date (ratio of Loss
assigned to Ashland) bears to the period of the actual or alleged exposure of
the respective individual after the Closing Date (ratio of Loss assigned to the
Group), provided there is reasonable evidence that allows for the establishment
of such periods (the duration of employment of the respective individual at the
employer and in the function where she or he was actually or allegedly exposed
to airborne silica on or prior to the Closing Date (ratio of Loss assigned to
Ashland) and after the Closing Date (ratio of Loss assigned to the Group) shall
be deemed as reasonable evidence, unless a Party rebuts such presumption by
providing reasonable counter-evidence);
 
 
and in the absence of evidence of relative periods of exposure
 
 
(2) as follows:
 
Number of Years
Commenced following
Ratio of Loss
 
Ratio of Loss
Assigned to the

 
 
 
79
 
 
 
the Year in which the
Closing Date Occurs
Assigned to Ashland Group
1
n*/(n+1)
1/(n+1)
…2
n/(n+2)
2/(n+2)
…
   
20
n/(n+20)
20/(n+20)

* Whereas n shall be defined as the number of years in which the business
activity giving rise to the Loss was conducted by Ashland.
 
 
(b) SC shall indemnify and hold harmless, ASK or, at the election of ASK, the
relevant Group Company as third party beneficiary without an own right to claim,
from and against any Loss attributable to the lack of the following licenses,
registrations, approvals, as the case may be, (the "Lack of License")
 
 
(i) at the Mundwa site of AMSC: (A) NOC from Fire Department; (B) Factory
License; and
 
 
(ii) at the Wadki site of AMSC: (A) NOC from Fire Department; (B) Explosive
License for Storage of LPG/HSD/LDO under Explosive Act or Gas Cylinders Rules;
 
 
provided, in each case, such Lack of License is asserted by a Governmental
Authority.
 
 


 
 
(c) No rights under this Section 8.4 shall be limited, time barred or restricted
by the limitation set forth in ARTICLE VII and ARTICLE VIII, provided however,
that any claim under this Section 8.4 shall become time barred 30 years after it
has arisen (Anspruch entstanden within the meaning of Sec. 199 German Civil Code
(BGB)). Notwithstanding the foregoing, any claims by ASK or any Group Company
under (i) Section 8.4(a)(i) shall become time barred on the day the competent
Governmental Authority releases a final and non-appealable decree setting forth
that Ashland Resinas and its activities as
 
 
80
 
 
 
conducted on the Closing Date are in full compliance with all applicable zoning
law (including, but not limited to, law no. 6031/1988) and that it will not
assert any claims against Ashland Resinas due to its potential non-compliance
with applicable zoning law at its Campinas site prior to the release of such
decree, and (ii) under Section 8.4(b) shall become time barred on the day the
new site of AMSC, which will be opened in lieu of the Mundwa and Wadki site of
AMSC, commences its operation, unless any such Loss is attributable to the Lack
of License relating to the period prior to such date.
 
(d) The indemnification provided under this Section 8.4 shall be subject to the
third sentence of Section 8.2(b), Section 8.2(g) and Section 8.2(h); the other
provisions of Section 8.2 shall not apply with respect to the subject matters
contemplated under Section 8.4.
 


 
Section 8.5  Missing/Invalid Permits.  Each of Ashland and SC, respectively
shall indemnify and hold harmless ASK or, at the election of ASK the relevant
Group Company as third party beneficiary without an own right to claim from and
against any Losses resulting from or in connection with the lack of a Permit
(whether or not set forth in Schedule 6.22 (d)-1) or from the invalidity of or
challenge against a Permit (whether or not set forth in Schedule 6.22(d)-2) or
failure to comply in all material respects with any such Permit. The foregoing
shall not apply with respect to the subject matters contemplated under
Section 8.4(a)(i) and Section 8.4(b) of this Agreement and the lack of or the
non-compliance with the Permit set forth in Section 6.1(c)(viii) of the Master
Formation Agreement. Section 8.1(c) shall apply mutatis mutandis to this Section
8.5.
 
Section 8.6  Claim against Parent Companies. The provisions of this ARTICLE
VIII shall apply mutatis mutandis for the benefit of SC or Ashland and/or the
limited partners of US Limited Partnership (each a "Parent Company"), if and to
the extent a Parent Company becomes subject to Third Party Claims or
Environmental Claims raised by a third party (including claims under any
agreement for the sale of the Shares (as defined in Article 11 of the
Shareholders' Agreement) to said third party) and against which claims ASK or a
relevant Group Company would be indemnified under this ARTICLE VIII.  
 
Section 8.7  No "Double Dip". The Parties are in agreement that where one and
the same set of facts (Sachverhalt) qualifies under more than one provision
entitling a Party to a claim or indemnification under this Agreement, there
shall be only one claim or indemnification. In particular, the foregoing shall
apply if one and the same set of facts (Sachverhalt) qualifies under the
representations made in ARTICLE VI and under the indemnifications contained in
ARTICLE VIII.  
 
Section 8.8  ASK's Indemnification.
 
 
(a) ASK shall, and shall procure that the respective Transferee shall, as joint
and several debtors, indemnify and hold harmless Ashland and the relevant
Ashland
 
 
 
81
 
 
Transferor or SC and the relevant SC Transferor from and against any Losses
resulting from or in connection with any Assumed Liability, in particular any
default in the fulfillment of an Assumed Liability after the Closing Date.
 
 
(b) ASK shall, and shall procure that the respective Transferee shall, as joint
and several debtors, indemnify and hold harmless Ashland and the relevant
Ashland Transferor or SC and the relevant SC Transferor from and against any
Losses resulting from or in connection with any Transferred Liability, in
particular any default in the fulfillment of a Transferred Liability after the
Closing Date.
 
 
(c) The rights of Ashland, the relevant Ashland's Transferors, SC and the SC's
relevant Transferor to such indemnification shall be time-barred no earlier than
twelve (12) months after the relevant Assumed Liability itself has become
time-barred in accordance with the provisions applying to such liability.
 
ARTICLE IX                                
 


 
PROVISIONS PERTAINING TO BOTH REMEDIES FOR BREACH AND INDEMNIFICATIONS
 
 
 
 
Section 9.1  Procedures.
 
 
(a) If any Party (in such capacity, the "Indemnitee") becomes aware of any facts
or circumstances which may reasonably be expected to give rise to a Loss
associated with a claim for Breach under ARTICLE VII or for which it may seek
indemnification under ARTICLE VIII (other than Environmental Losses, which have
separate procedures under Section 8.2(b)), said Indemnitee, in its own name (or,
in the case of ASK, on behalf of the relevant Group Company) shall without undue
delay, but in any event within ten (10) Business Days, give the Party against
whom it is anticipated that such claim will be asserted (in such capacity, the
"Indemnitor") written notice of such claim and shall provide the Indemnitor with
all documents, other materials, information and assistance reasonably required
by the Indemnitor to evaluate such claim.
 
 
(b) In the event the Indemnitee becomes aware of a claim by a third party or a
Governmental Entity (each, a "Third-Party Claim"), which may reasonably be
expected to give rise to a claim for Breach under ARTICLE VII or for which it
may seek indemnification under ARTICLE VIII, it shall refrain from making any
admission of liability and said Third-Party Claim shall not be compromised,
disposed of or settled, without the prior written consent of the
Indemnitor.  The Indemnitor shall be entitled at its own discretion to take such
action to take such action as it shall deem necessary to avoid, dispute, deny,
defend, resist, appeal, compromise or contest such Third-Party Claim (including
making counter-claims or other claims against third parties) in the name of and
on behalf of the Indemnitee (and in the case that ASK is the Indemnitee, the
affected Group Companies concerned) and Indemnitee shall
 
 
 
82
 
 
give, and cause its Affiliates to give, all such documents, other materials,
information and assistance, as described above, including access to premises and
personnel and including the right to examine and copy or photograph any assets,
accounts, documents and records for the purpose of avoiding, disputing, denying,
defending, resisting, appealing, compromising or contesting any Third-Party
Claim as the Indemnitor may request.
 
 
(c) Payments under ARTICLE VIII shall become due and payable at the same time
the respective payment that constitute the relevant Loss becomes due and payable
for the relevant Group Company. For the avoidance of doubt, if a Group Company
incurs Losses in connection with defense measures (the "Defense Measure Losses")
against a potential Excluded Liability, such Losses also constitute an Excluded
Liability. In case the Parties are in disagreement whether or not the Liability
triggering Defense Measure Losses constitutes an Excluded Liability or not,
Ashland or SC, as the case may be, shall nonetheless indemnify and hold harmless
ASK or, at the election of ASK, the relevant Group Company as third party
beneficiary without an own right to claim for the Defense Measure Losses, unless
it is held by a final and binding arbitral award that the relevant Liability is
not an Excluded Liability in which case the Party who made respective
indemnification payments shall have the right to request repayment. Defense
Measure Losses shall be paid to the relevant Group Company within one month
after they have been incurred by the Group Company.
 
 
(d) To the extent that in connection with the Third-Party Claim the Indemnitor
is in Breach, all costs and expenses reasonably incurred by Ashland or SC in
defending such Third-Party Claim shall be borne by Ashland in case of an Ashland
Breach or by SC in case of an SC Breach; if it turns out that Ashland or SC are
not in Breach, such costs and expenses shall be borne and reimbursed by the
relevant Group Company.
 
Section 9.2  Sole and Exclusive Remedies. Absent fraud, the claims and remedies
which any Party may have against the other for Losses associated with Breach or
Losses (and as limited by ARTICLE VII, ARTICLE VIII and this ARTICLE IX), shall
be the sole and exclusive remedies available to affected Party and any further
claims and remedies, irrespective of their nature, amount or legal basis with
respect thereto, are hereby expressly waived and excluded, in particular,
without limitation, claims under pre-contractual fault (Section 311 para. 2 and
3 German Civil Code), breach of contract or liability in tort, and any right to
rescind or otherwise wind-up this Agreement.  The foregoing shall not limit the
right of any Party to request specific performance.
 
Section 9.3  Waiver of Punitive and Consequential Damages.
 
 
(a) Pre-Closing Waiver.  Notwithstanding anything to the contrary contained in
any other provision of this Agreement, in the event that the Closing does not
occur, neither Ashland nor SC shall be required to indemnify, or be liable to,
the other Party, ASK or any of their respective Affiliates for punitive
damages (as interpreted under U.S. law).
 
 
 
83
 
 
 
(b) Post-Closing Waiver.  Notwithstanding anything to the contrary contained in
any other provision of this Agreement, in the event that the Closing occurs,
neither Ashland nor SC shall be required to indemnify the other Party hereunder,
ASK or any of their respective Affiliates for any indirect, consequential,
special, exemplary (as interpreted under U.S. law) or punitive (as interpreted
under U.S. law) damages except for indirect, consequential, special, exemplary
(as interpreted under U.S. law) or punitive (as interpreted under U.S. law)
damages actually paid to any third party by the Indemnified Party seeking
indemnity hereunder.
 
Section 9.4  General.
 
 
(a) Notwithstanding anything to contrary set forth herein, the liability of
Ashland under ARTICLE VI and the indemnification provided by Ashland under
ARTICLE VIII shall pertain only to the Ashland Business and/or the Ashland
Transferred Business Assets and the liability of SC under ARTICLE VI and the
indemnification provided by SC under ARTICLE VIII shall pertain only to the SC
Business and/or the SC Transferred Business Assets; the liability of Ashland and
SC hereunder is several and not joint.
 
 
(b) Ashland and SC acknowledge that, while ASK and the Group Companies are
expected in most circumstances to be the primary beneficiary of indemnification
claims, each of them may also have a Claim against the other under ARTICLE
VIII.  It is intended, however, that ASK shall have the primary claim for
indemnity in any matter related to the property, assets and liabilities of the
Group Companies and that Ashland and SC shall be entitled to indemnification
compensation only to the extent either of them or any of their respective
Affiliates (other than ASK or any Group Company) suffers a direct Loss, as
opposed to indirect harm, as a result of Losses or claims with respect to the
Transferred Business.
 
 
(c) In pursuing claims hereunder, ASK shall act in good faith and shall treat
Ashland and SC fairly (including decisions with respect to whether to pursue a
claim and the pursuit of such claim) with respect to all such claims.  ASK shall
also use best efforts that are (i) consistent with reasonable commercial
practices and (ii) prudently protective of human health and the environment in
light of all known and reasonably suspected facts and conditions to assure the
fair and equitable treatment of Ashland and SC with respect to all matters that
are the subjects of ARTICLE VII and ARTICLE VIII.  
 
 
84
 
 
ARTICLE X
 


 
TERMINATION OF ASHLAND GROUP FINANCING
 


 
Section 10.1  Profit Distribution.  Ashland shall have the right to all
distributable profits generated by the Ashland Transferred Companies until the
Closing Date (including).
 
ARTICLE XI
 


 
TERMINATION OF SC GROUP FINANCING
 


 
Section 11.1  Profit Distribution.  SC shall have the right to all distributable
profits generated by the SC Transferred Companies until the Closing Date
(including).
 
Section 11.2  Termination of Profit and Loss Transfer Agreements.
 
(a) WD Profit and Loss Transfer Agreement.  SC and WD have entered into a profit
and loss transfer agreement, dated as of April 24, 2008 (the "WD Profit and Loss
Transfer Agreement").
 
 
(i) Termination.  SC shall procure that the WD Profit and Loss Transfer
Agreement is terminated effective as of Closing.  Any profits and losses of WD
generated through the Closing Date belong to or are to be borne by SC.  Payments
due under the WD Profit and Loss Transfer Agreement shall be made on the Payment
Date as shown in the respective financial statements of the stub fiscal year to
be established by WD ending as of the Closing Date.  SC shall indemnify and hold
harmless ASK, and, at the election of ASK, WD from any negative tax consequences
arising in connection with or from the non-compliance of SC with the obligation
to make WD establish a stub fiscal year ending as of the Closing Date.
 
 
(ii) ASK Indemnification.  Subject to the occurrence of the Closing Date, SC
shall indemnify and hold harmless ASK or, at the election of ASK, WD from any
claim of SC against WD arising under or in connection with the WD Profit and
Loss Transfer Agreement, including claims for outstanding profit distributions
for previous business years.
 
 
(iii) Overpayments.  Subject to the occurrence of the Closing Date,
 
 
(1) SC shall reimburse WD for overpayments made by WD to SC or for payments
which SC should have made (but did not make) to WD under the Profit and Loss
Transfer Agreement;
 
 
 
85
 
 
(2) ASK shall cause WD to reimburse SC for overpayments made by SC to WD or for
payments which SC should have made (but did not make) to WD under the Profit and
Loss Transfer Agreement
 
 
should financial statements of WD for financial years relating to periods ending
on or prior to the Closing Date be incorrect and as a result thereof such
overpayments or payments will be required  to be made.
 
(b) SKW Profit and Loss Transfer Agreement.  SCF and SKW have entered into a
profit and loss transfer agreement, dated as of September 24, 2004 (the "SKW
Profit and Loss Transfer Agreement").
 
 
(i) Termination.  SC shall procure that the SKW Profit and Loss Transfer
Agreement is terminated effective as of Closing.  Any profits and losses of SKW
generated through the Closing Date belong to or are to be borne by SCF.  All
payments due under the SKW Profit and Loss Transfer Agreement shall be made on
the Payment Date as shown in the respective financial statements of the stub
fiscal year to be established by SKW ending as of the Closing Date.  SC shall
indemnify and hold harmless ASK, and, at the election of ASK, SKW from any
negative tax consequences arising in connection with or from the non-compliance
of SCF with the obligation to make SKW establish a stub fiscal year ending as of
the Closing Date.
 
 


 
 
(ii) ASK Indemnification.  Subject to the occurrence of the Closing Date, SC
shall indemnify and hold harmless ASK or, at the election of ASK, SKW from any
claim of SCF against SKW arising under or in connection with the SKW Profit and
Loss Transfer Agreement, including claims for outstanding profit distributions
for previous business years.
 
 
(iii) Overpayments.  Subject to the occurrence of the Closing Date,
 
 
(1) SC shall reimburse SKW for overpayments made by SKW to SCF or for payments
which SCF should have made (but did not make) to SKW under the Profit and Loss
Transfer Agreement;
 
 
(2) ASK shall cause SKW to reimburse SC for overpayments made by SCF to SKW or
for payments which SCF should have made (but did not make) to SKW under the
Profit and Loss Transfer Agreement
 
 
 
86
 
 
should financial statements of SKW for financial years relating to periods
ending on or prior to the Closing Date be incorrect and as a result thereof such
overpayments or payments will be required  to be made.
 
Section 11.3  Settlement of SC Cash Pool Agreements.
 
 
SC is operating a cash pool arrangement (the "SC Cash Pool") pursuant to which
the balances on the SC Cash Pool Accounts (as defined below) of the SC Cash Pool
Participants (as defined below) are set to zero on a daily basis by physical
fund transfers between the SC Cash Pool Participants and SC (the "SC Cash Pool
Agreement").  Amongst others, ASK and certain Group Companies are participants
in the SC Cash Pool.
 
 
SC shall procure that the participation of ASK and any other Group Company that
participates in the SC Cash Pool Agreement (together the "Cash Pool
Participants") shall be terminated with economic effect one Business Day prior
to the Scheduled Closing Date (the "Cash Pool Termination Date").
 
 
All borrowings and lendings (including any interest accrued thereon) between SC
and the Cash Pool Participants under the SC Cash Pool Agreement shall be netted,
by way of set-off, as of the Cash Pool Termination Date. On the Payment Date,
the net amount of such balance (including any interest accrued) shall be paid
 
 
(a) by SC to ASK, if such net amount is a receivable of the Cash Pool
Participants; or
 
 
(b) by ASK to SC, if such net amount is a receivable of SC.
 
Section 11.4  Termination of Shareholder Loans.
 
 
All intercompany loans granted by SC and/or SCF to any of the SC Transferred
Companies or vice-versa shall be terminated with effect of the Scheduled Closing
Date and repaid to the respective lenders on the Payment Date.
 
Section 11.5  Payments .
 
 
All payments due under this Section 11 shall be made within three Business Days
after they have been determined by SC (the "Payment Date") and the Parties will
procure that the respective payments will be made. SC shall promptly and the
Parties shall procure that the Group will assist SC to promptly after the
Closing Date determine the payments to be made under this Section 11, provided
however, that any payments to be made under Section 11.2 will not be determined
prior to the date on which the Closing Date Balance and Net Asset Values
 
 
 
87
 
 
Statement (as defined in the Master Formation Agreement) has become final and
binding in accordance with Section 7.4 of the Master Formation Agreement.
 
 


 
ARTICLE XII
 


 
MISCELLANEOUS
 


 
 
Section 12.1  Miscellaneous .  Articles XI (Confidentiality), XII (Notices) and
XIII (Miscellaneous) of the Master Formation Agreement shall apply respectively
for this Agreement.
 
 
Section 12.2  Survival of Rights and Obligations in case of a Change of
Control .  The Parties are in agreement that any and all rights and obligations
the Parties may have under this Agreement shall survive and not be affected by
any direct or indirect change in the ownership of the interest (including by way
of transfer, issuance or redemption of shares) in ASK and/or US Limited
Partnership (including, for the avoidance of doubt, the transfer of 100% of the
Parties' interest in ASK and/or US Limited Partnership).
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.
 
 
The Fees for the notarization of this Agreement shall be borne by Ashland Inc.
and Süd-Chemie AG one half each.
 
In witness thereof this Notarial Deed has been read aloud to the persons
appearing by the Notary Public or in presence of the officiating Notary Public,
approved by the persons appearing and signed by them in their own handwriting:
 


 
/s/  Mark A. Stach
 
/s/ Ulrich Müller
 
/s/ Thiemo Heinzen
 
/s/ Prof. Dr. Dieter Mayer, Notary
 
 
